EXHIBIT 10.3 ASSET PURCHASE AGREEMENT AMONG POWER TEST CORP. (NOW KNOWN AS GETTY
PROPERTIES CORP.), TEXACO INC., GETTY OIL COMPANY AND GETTY REFINING AND
MARKETING COMPANY, DATED AS OF DECEMBER 21, 1984.

 

[Conformed Copy - As Executed]

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

Dated December 21, 1984

 

between

 

Power Test Corp.

 

and

 

Texaco Inc.,
Getty Oil Company, and
Getty Refining and Marketing Company

 

--------------------------------------------------------------------------------

 

          Purchase by Power Test Corp. of assets consisting of the petroleum
marketing operations of Getty Oil Company located in the Northeast.


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Parties

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

Recitals

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

Section 1.

 

Sale and Transfer of Assets

 

2

 

 

 

 

 

 

 

Section 2.

 

(a)

Estimated Purchase Price; Subordinated Note

 

6

 

 

 

(b)

Adjustment to Purchase Price

 

8

 

 

 

(c)

Value of Leased Stations and Equipment; Appraisals

 

10

 

 

 

(d)

Reimbursement of Purchase Price

 

12

 

 

 

 

 

 

 

 

Section 3.

 

Assumption of Liabilities and Obligations

 

13

 

 

 

 

 

 

 

Section 4.

 

Instruments of Conveyance and Transfer; Title Insurance

 

14

 

 

 

 

 

 

 

Section 5.

 

Further Assurances

 

16

 

 

 

 

 

 

 

Section 6.

 

Representations and Warranties of Texaco, GOC and GRMC

 

17

 

 

 

 

 

 

 

 

 

(a)

Organization and Good Standing of Texaco, GOC and GRMC

 

18

 

 

 

(b)

Certificate of Incorporation and By-Laws

 

18

 

 

 

(c)

Corporate Authority

 

18

 

 

 

(d)

Absence of Undisclosed Liabilities and Obligations

 

20

 

 

 

(e)

Inventory

 

21

 

 

 

(f)

Title to Properties; Absence of Liens and Encumbrances, etc.

 

21

 

 

 

(g)

Lists of Contracts and Other Data

 

22

 

 

 

(h)

Copies of Documents; Other Information

 

24

 

 

 

(i)

Intellectual Property Rights

 

25

 

 

 

 

 (i)

Patents and Technology

 

25

 

 

 

 

(ii)

Trademarks and Copyrights

 

25

 

 

 

(j)

Insurance

 

27

 

 

 

(k)

Litigation

 

27

 

 

 

(1)

Compliance with Laws

 

28

 

 

 

(m)

No Brokers

 

29

 

 

 

(n)

Transactions with Certain Persons

 

29

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

(o)

Investment Intent

 

30

 

 

(p)

Consents and Approvals

 

30

 

 

(q)

No Material Adverse Change

 

30

 

 

(r)

Ownership of Assets

 

30

 

 

(s)

Disclosure

 

31

 

 

(t)

Merger Agreement

 

31

 

 

 

 

 

 

Section 7.

 

Representations and Warranties of Buyer

 

31

 

 

 

 

 

 

 

(a)

Organization and Good Standing of Buyer and The Realty Company

 

31

 

 

(b)

Certificate of Incorporation and By-Laws

 

31

 

 

(c)

Corporate Authority

 

32

 

 

(d)

No Brokers

 

33

 

 

(e)

Validity of Liens

 

34

 

 

(f)

Consents and Approvals

 

34

 

 

(g)

Financial Statements

 

34

 

 

(h)

No Material Adverse Change

 

35

 

 

(i)

Disclosure

 

36

 

 

 

 

 

 

Section 8.

 

The Closing

 

36

 

 

 

 

 

Section 9.

 

Certain Covenants

 

38

 

 

 

 

 

 

 

(a)

Conduct of the Operation’s Business

 

38

 

 

(b)

Access to the Operation’s Business; Confidentiality

 

39

 

 

(c)

Best Efforts; Mutual Cooperation; Performance

 

40

 

 

(d)

Accounts Receivable

 

41

 

 

(e)

Agreements With Franchisees

 

42

 

 

(f)

Employees

 

44

 

 

(g)

Antitrust Compliance

 

45

 

 

(h)

Negotiations With Third Parties

 

45

 

 

(i)

Use of Trademark

 

46

 

 

(j)

Conduct of Buyer’s Business

 

46

 

 

(k)

Notice of Material Adverse Change in Buyer’s Business

 

46

 

 

(l)

Notice of Material Adverse Change in Operation

 

47

 

 

(m)

Powers of Attorney

 

47

 

 

(n)

Removal of Excluded Assets

 

47

 

 

(o)

No Franchise Created; Mutual Cancellation Agreement

 

48

 

 

(p)

Maintenance Support

 

49

 

 

(q)

Financial Statements

 

49

ii

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section 10.

 

Conditions to Obligations of Buyer

 

50

 

 

 

 

 

 

 

(a)

Antitrust Compliance

 

50

 

 

(b)

Approvals and Consents

 

50

 

 

(c)

Trademarks

 

51

 

 

(d)

PMPA Compliance

 

51

 

 

(e)

Representations and Warranties True at the Closing Date

 

51

 

 

(f)

Performance by Texaco, GOC and GRMC

 

51

 

 

(g)

Authority

 

52

 

 

(h)

Opinion of Texaco’s Counsel

 

52

 

 

(i)

Litigation

 

55

 

 

(j)

No Material Adverse Changes or New Facts

 

55

 

 

(k)

Assets

 

55

 

 

(l)

Forms of Documents

 

56

 

 

 

 

 

 

Section 11.

 

Conditions to Obligations of Texaco, GOC and GRMC

 

56

 

 

 

 

 

 

 

(a)

Antitrust Compliance

 

56

 

 

(b)

Representations and Warranties True at the Closing Date

 

56

 

 

(c)

Buyer’s Performance

 

57

 

 

(d)

Authority

 

57

 

 

(e)

Opinion of Buyer’s Counsel

 

57

 

 

(f)

Forms of Documents

 

59

 

 

 

 

 

 

Section 12.

 

Bulk Sales Act

 

59

 

 

 

 

 

Section 13.

 

Nature and Survival of Representations; Indemnification; etc.

 

60

 

 

 

 

 

 

 

(a)

Nature and Survival of Covenants, Representations and Warranties

 

60

 

 

(b)

Agreement by Texaco, GOC and GRMC to Indemnify

 

61

 

 

(c)

Buyer’s Agreement to Indemnify

 

63

 

 

(d)

Indemnity Relating to the Transaction which is the Subject of this Agreement

 

65

 

 

 

Defense; Notice of Claims

 

67

 

 

 

PMPA Class Action

 

68

 

 

 

Liability Threshold and Right of Set-Off

 

68

 

 

 

Standard of Materiality

 

69

 

 

 

 

 

 

Section 14.

 

Related Agreements

 

70

 

 

 

 

 

 

 

(a)

Trademark License Agreement

 

70

 

 

(b)

Supply Agreement

 

70

 

 

(c)

ECRA Agreement

 

72

iii

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Section 15.

 

Terminaling Arrangements

 

72

 

 

 

 

 

Section 16.

 

Specific Performance; Payment of Certain Expenses; Sales and Use Taxes

 

73

 

 

 

 

 

Section 17.

 

Waiver

 

74

 

 

 

 

 

Section 18.

 

Notices

 

74

 

 

 

 

 

Section 19.

 

Entire Agreement; Amendment

 

75

 

 

 

 

 

Section 20.

 

General

 

76

 

 

 

 

 

Section 21.

 

Third Party Beneficiary

 

77

 

 

 

 

 

Power Test Realty Company Acknowledgment

 

79

iv

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit A.

 

Withheld Service Stations

 

3

 

Exhibit A-1.

 

Non-withheld Service Stations

 

5

 

Exhibit B.

 

Previously Sold Service Stations

 

3

 

Exhibit C.

 

Transferred Properties

 

3

 

Exhibit D.

 

Leases, Permits and Contracts

 

3

 

Exhibit E.

 

Excluded Assets

 

4

 

Exhibit F.

 

Intentionally Omitted

 

 

 

Exhibit G.

 

Intentionally Omitted

 

 

 

Exhibit H.

 

Intentionally Omitted

 

 

 

Exhibit I.

 

Intentionally Omitted

 

 

 

Exhibit J.

 

Liabilities and Obligations with Respect to the Operation

 

13

 

Exhibit K.

 

Intentionally Omitted

 

 

 

Exhibit L.

 

Title; Liens; Encumbrances

 

21

 

Exhibit M.

 

Pending or Threatened Litigation

 

27

 

Exhibit N.

 

Pending Legislation

 

28

 

Exhibit O.

 

Form of Mutual Cancellation Agreement

 

49

 

Exhibit P.

 

Form of Trademark License Agreement

 

70

 

Exhibit Q.

 

Form of Supply Agreement

 

70

 

Exhibit R.

 

Form of Delaware City Handling Agreement

 

70

 

 

 

 

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

 

 

Schedule A.

 

Personal Property

 

22

 

Schedule B.

 

Insurance

 

22

 

Schedule C.

 

Powers of Attorney

 

23

 

Schedule D.

 

Computer Programs; Management, Accounting and Data Processing Systems

 

23

 

Schedule E.

 

Petroleum Product Volumes

 

23

 

Schedule F.

 

Personnel

 

23

 

Schedule G.

 

Real Estate

 

23

 

Schedule H.

 

Product Supply and Distribution

 

23

 

Schedule I.

 

Product Sales

 

24

 

Schedule J.

 

Outside Counsel

 

24

 

Schedule K.

 

Company Operated Stations

 

24

 

Schedule L.

 

Getty Dealer Agreements

 

24

 

Schedule M.

 

Intellectual Property Rights

 

24

 

v

--------------------------------------------------------------------------------



 

 

 

 

Defined Terms

 

 

 

 

 

 

 

Term

 

Page

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Agreement

 

1

 

Alpha Portland

 

35

 

Assets

 

2

 

Assignment and Assumption Agreement

 

13

 

Bills of Sale

 

15

 

Buyer

 

1

 

Buyer’s Documents

 

32

 

Claim

 

67

 

Closing

 

36

 

Closing Date

 

36

 

Closing Time

 

36

 

Collateral

 

33

 

Collection Period

 

41

 

Confidentiality Agreement

 

19

 

Consent Decree

 

1

 

Contracts

 

3

 

Dealer Amortizations

 

4

 

Deeds

 

14

 

Delaware City Handling Agreement

 

70

 

ECRA

 

28

 

ECRA Agreement

 

72

 

Fee Properties

 

6

 

Franchisees

 

42

 

FTC

 

1

 

GOC Group

 

1

 

GOC

 

1

 

GRMC

 

1

 

Inventory

 

3

 

Leased Stations

 

3

 

Leases

 

3

 

Marketing Equipment

 

6

 

Memorandum of Agreement

 

2

 

Merger Agreement

 

31

 

Mutual Cancellation Agreement

 

49

 

Newark Terminal

 

37

 

Operation

 

1

 

Operative Documents

 

19

 

PT Leases

 

8

 

Permits

 

3

 

PMPA

 

28

 

Prime Rate

 

7

 

Properties

 

3

 

Realty Company

 

6

 

Receivables

 

4

 

Related Agreements

 

18

 

Representatives

 

39

 

Second Mortgages and Deeds of Trust

 

7

 

Security Agreements

 

8

 

Security Instruments

 

8

 

Subordinated Note

 

7

 

vi

--------------------------------------------------------------------------------



 

 

 

 

 

 

Page

 

 

--------------------------------------------------------------------------------

 

 

 

Supply Agreement

 

70

 

Territory

 

1

 

Texaco

 

1

 

Third Party Contracts

 

17

 

Trademark License Agreement

 

70

 

Trademarks

 

26

 


--------------------------------------------------------------------------------



                    THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated
December 21, 1984, is between POWER TEST CORP., a Delaware corporation
(“Buyer”), and TEXACO INC., a Delaware corporation (“Texaco”), GETTY OIL
COMPANY, a Delaware corporation (“GOC”) and GETTY REFINING AND MARKETING
COMPANY, a Delaware corporation (“GRMC”).

                    WHEREAS, Texaco has acquired by merger GOC, which is now an
indirect wholly-owned subsidiary of Texaco and the indirect owner, through its
subsidiary GRMC, of the Operation (as hereinafter defined), subject to the terms
of the Agreement Containing Consent Order between Texaco and the Federal Trade
Commission (the “FTC”), dated July 10, 1984 (the “Consent Decree”);

                    WHEREAS, GOC is the owner of the Trademarks (as hereinafter
defined) and GRMC conducts the Operation and owns the Assets (as hereinafter
defined), other than the Trademarks, of the Operation and GOC and GRMC are
hereinafter together referred to as the “GOC Group”;

                    WHEREAS, Texaco, GOC and GRMC desire to sell and Buyer
desires to purchase those assets of the GOC Group consisting of the petroleum
marketing operations (the “Operation”) of the GOC Group located in the
jurisdictions of Maine, New Hampshire, Vermont, Massachusetts, Rhode Island,
Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, West
Virginia, Virginia and the District of Columbia (the “Territory”) for the
consideration provided herein;

--------------------------------------------------------------------------------



                    WHEREAS, Buyer and Texaco entered into a legally binding
Memorandum of Agreement dated January 27, 1984 with respect to the purchase and
sale of the Operation (the “Memorandum of Agreement”) wherein Texaco and Buyer
agreed, notwithstanding the legally binding nature of the Memorandum of
Agreement, to execute a more detailed acquisition agreement which when executed
and delivered would supersede the Memorandum of Agreement; and

                    WHEREAS, this Asset Purchase Agreement, together with the
Related Agreements (as hereinafter defined), Exhibits and Schedules contemplated
herein, is the more detailed acquisition agreement contemplated by, and is
intended to supersede, the Memorandum of Agreement (except it is not intended to
supersede the provisions of Paragraph 23 of the Memorandum of Agreement
respecting confidentiality);

                    NOW, THEREFORE, the parties agree as follows:

                    1. Sale and Transfer of Assets. (a) Subject to the terms and
conditions of this Agreement, the GOC Group will sell, convey, assign, transfer
and deliver, and Texaco will cause to be sold, conveyed, assigned, transferred
and delivered, to Buyer and Buyer will purchase, or cause to be purchased as
provided in Section 2(a) herein, at the Closing (as hereinafter defined) all of
the assets of the Operation existing at the Closing Date (as hereinafter
defined) including, without limitation, the following assets (the “Assets”):

 

 

 

          (i) all of GRMC’s right, title and interest in all of the real and
personal properties (in-

2

--------------------------------------------------------------------------------



 

 

 

cluding properties which are leased from third parties, including both
Lessor-built stations and service stations owned by GRMC on leased land,
(collectively, the “Leased Stations”), but excluding the service stations
designated on Exhibit A hereto as withheld properties and excluding the stations
listed on Exhibit B hereto which have been sold or for which a binding contract
to sell has been executed in the ordinary course of business prior to January
27, 1984), including all equipment and fixtures used in the Operation
(collectively, the “Properties”), an accurate list of which is set forth in
Exhibit C hereto, subject to the adjustment provisions of subsections (c)(i),
(c)(iv), (c)(v) and (c)(vii) of this Section 1;

 

 

 

          (ii) all of GRMC’s right, title and interest in, by assignment of, all
of the leases and related security deposits (including leases for Leased
Stations and dealer leases) (the “Leases”), contracts (including certain
consumer contracts and distributorship agreements, but excluding those contracts
listed on Exhibit E) (the “Contracts”), licenses, permits and other intangible
property rights used in the Operation (the “Permits”), an accurate list of which
Leases, Contracts and Permits is set forth in Exhibit D hereto, subject to the
adjustment provisions of subsections (c)(ii) and (c)(iii) of this Section 1;

 

 

 

          (iii) the exclusive license to use the Trademarks in the Territory as
provided for in the Trademark License Agreement (as hereinafter defined);

 

 

 

          (iv) all of GRMC’s right, title and interest in all of the petroleum
products and other inventory owned by GRMC and located at the Properties
(including the Leased Stations), including product in transit and finished
inventory products owned by GRMC and held at third-party locations for use in
the Operation on the Closing Date (the “Inventory”), exclusive of tires,
batteries and accessories (which shall be retained by GRMC), subject to the
adjustment provisions of subsection (c)(vi) of this Section 1;

 

 

 

          (v) copies of all relevant documents owned by GRMC, copies of which
are in the possession of Texaco or any member of the GOC Group, pertaining to
the Properties (including, without limitation, all certificates of occupancy,
surveys and construction drawings), the Leases, Contracts and

3

--------------------------------------------------------------------------------



 

 

 

Permits, the Inventory, the Receivables (as hereinafter defined) and the use of
the Trademarks by the Operation, and all advertising and promotional material,
price and product lists, sales records and customer lists;

 

 

 

          (vi) agreements (whether in the form of notes or contracts) by dealers
to pay GRMC with respect to improvements on the service stations including the
use of the Trademarks at the service stations (the “Dealer Amortizations”)
listed on Exhibit D;

 

 

 

          (vii) all of GRMC’s right, title and interest to claims and causes of
action relating to the Operation which arise on or after the Closing Date; and

 

 

 

          (viii) all of GRMC’s right, title and interest to underground tanks,
related piping and other property located in or under real property owned by
GRMC’s dealers, the dealers of GRMC’s distributors or GRMC’s consumer customers
in the Territory.

                    (b) Notwithstanding anything herein to the contrary, the
transaction contemplated by this Agreement does not include (i) the transfer to
Buyer by GRMC of the accounts receivable, other than the Dealer Amortizations,
of the Operation which originate prior to the Closing Time (as hereinafter
defined) (the “Receivables”); or (ii) the transfer to Buyer by the GOC Group of
the excluded assets listed in Exhibit E hereto.

                    (c) In addition, certain Assets may be excluded or included
under the following provisions:

 

 

 

               (i) in the event that Buyer is not satisfied with the status of
title with respect to any of the Properties, Texaco and GRMC shall use their
respective best efforts to cure title at their expense, subject to the
provisions of the second sentence of Section 9(c) herein, prior to the Closing,
or if they cannot so cure title, Buyer, at its option, may exclude the property
from the Properties sold hereunder, in which case the value

4

--------------------------------------------------------------------------------



 

 

 

to GRMC at GRMC’s expense (as provided in Section 9(n) herein) in which case the
value of such products shall not be included in the final purchase price
hereunder; and

 

 

 

          (vii) in the event that any third party exercises a right of first
refusal, or an option or other right to acquire any of the Properties prior to
the Closing, such Property shall not be transferred and the appraised value of
such Property shall not be included in the purchase price hereunder; in the
event that such right or option is exercised after the Closing but not more than
ninety (90) days after the Closing Date, the purchase price of such Property
received by Buyer pursuant to such right or option shall be paid-over by Buyer
to GRMC, and the appraised value of such Property shall not be included in the
final purchase price pursuant to Section 2(b) herein.

                    2. (a) Estimated Purchase Price; Subordinated Note. The
aggregate estimated purchase price of the Assets shall be $69,077,660 plus the
value of petroleum products included in Inventory at Closing Time, subject to
increase or decrease as provided in Section 2(b) herein. At the Closing, Power
Test Realty Company Limited Partnership, a limited partnership organized under
the laws of the State of New York (the “Realty Company”), shall purchase all of
the service stations and distribution terminals which are owned in fee by GRMC,
including the pumps and all fixtures thereon and appurtenances thereto (the “Fee
Properties”), and all of the personal property and equipment located at the
Leased Stations and third party locations, including pumps, tanks and furniture,
and all motor vehicles and other rolling stock owned by GRMC wherever located
(the “Marketing Equipment”). Buyer shall purchase all of the other Assets being
transferred hereunder. At the Closing, Buyer shall, or

6

--------------------------------------------------------------------------------



shall cause the Realty Company to, deliver (i) a negotiable, subordinated
promissory note of the Realty Company payable to GRMC in the principal amount of
$35 million (the “Subordinated Note”) which shall be non-recourse with respect
to Buyer and (ii), by wire transfer to GRMC, the balance of the aggregate
estimated purchase price (subject to any decrease in accordance with Section
8(c) herein) in immediately available funds. The Subordinated Note shall mature
six years after the Closing Date with the principal amount payable in eight
equal installments on the last business day of each three month period beginning
in the fifth year after the date of issuance thereof. The Subordinated Note
shall be subordinated only to $35 million principal amount, plus accrued
interest, of first mortgage debt (and any renewals or extensions thereof) which
debt, and any renewals or extensions thereof, may consist of one or more first
mortgages on the Fee Properties aggregating not more than $35 million, incurred
by such Realty Company to purchase such assets at the Closing. Such Subordinated
Note shall bear interest on the unpaid principal amount thereof at the prime
commercial lending rate set by Manufacturers Hanover Trust Company as it may
float from time to time (the “Prime Rate”) minus 200 basis points, payable
quarterly in arrears, and shall be secured by: (i), at GRMC’s expense (except
that Buyer shall pay all mortgage recording taxes), second mortgage liens and
security interests on the Fee Properties conveyed to the Realty Company (the
“Second Mortgages and Deeds of Trust”),

7

--------------------------------------------------------------------------------



evidenced by one or more instruments containing covenants customarily required
by institutional investors, including, without limitation, the terms required by
the Realty Company’s lender; and (ii) first security interests and liens on the
Marketing Equipment evidenced by one or more mutually satisfactory security
agreements (the “Security Agreements”) (the Security Agreements together with
the Second Mortgages and Deeds of Trust are hereinafter referred to as the
‘Security Instruments”). Texaco and GRMC understand that the Realty Company, and
not Buyer itself, shall be the mortgagor and debtor under such Security
Instruments, and that GRMC, together with the Realty Company’s lender, will
enter into customary non-disturbance agreements with respect to the leases
(which shall be subordinate to the Second Mortgages and Deeds of Trust) to be
entered into between the Realty Company (as lessor) and the Buyer (as lessee)
with respect to the Fee Properties (the “PT Leases”). Texaco and GRMC further
understand that the Subordinated Note will not be registered under the
Securities Act of 1933, as amended, and that the Realty Company will have no
obligation to so register the Subordinated Note.

                    (b) Adjustment to Purchase Price. The final purchase price
for all of the Assets hereunder shall consist of the sum of:

 

 

 

               (i) the amounts set forth in the appraisals required by Section
2(c) herein for all of the Properties (excluding the Leased Stations) to be
transferred to the Buyer or the Realty Company at the Closing, less the amount
of any assumptions or payments made by Buyer or the Realty Company pursuant to
Section 3(b) herein,

8

--------------------------------------------------------------------------------



 

 

 

except to the extent that the amount of any debt, security interest or lien
assumed or paid by Buyer or the Realty Company was expressly deducted in any
appraisal made pursuant to Section 2(c) herein; plus

 

 

 

          (ii) the amounts (x) set forth in Section 2(c)(i); (y) to be
determined by applying the unit prices provided for in Section 2(c)(i); and (z)
to be determined by the appraisals required by Section 2(c)(i) herein for all of
the personal property, equipment and fixtures (not included under the appraisals
set forth in clause (i) above) to be transferred to the Buyer or the Realty
Company at the Closing; plus

CONFIDENTIAL

Omitted and filed separately with the
Securities and Exchange Commission.

 

 

 

          (v) the value of the other items included in Inventory at the Closing
Time (including Inventory items at third party locations) at the lover of
wholesale cost or then current market price; less

 

 

 

          (vi) the appraised value of any Properties transferred at the Closing
but not to be included in the final purchase price hereunder pursuant to
Sections 1(c)(vi) and (vii) herein.

                    Any resulting adjustment to the aggregate estimated purchase
price set forth in Section 2(a) herein shall be made by wire transfer of
immediately available funds not later than ninety (90) days after the Closing
Date and the amount of such adjustment shall bear interest at the Prime

9

--------------------------------------------------------------------------------



Rate minus 200 basis points from the Closing Date to the date of such payment.

                    (c) Value of Leased Stations and Equipment; Appraisals. (i)
The value of the Leased Stations for purposes of this Agreement shall be deemed
to be zero. The value of the underground tanks and other personal property
(other than motor vehicles and other rolling stock) located at the Fee
Properties shall be determined by the appraisals referred to below in this
Section 2(c)(i). The value of the underground tanks located at the Leased
Stations and at dealer/contract and consumer accounts for purposes of this
Agreement shall be deemed to be $2.6 million. The value of all other equipment
located on the Closing Date at Leased Stations, distributor, dealer/contract and
consumer accounts and at third party locations shall be determined by applying
the unit prices for such equipment as set forth in Exhibit C. GRMC’s present
estimated aggregate value of such other equipment is $5 million. The value of
all furniture, office equipment, supplies and other personal property located on
the Closing Date at the distribution terminals transferred to Buyer hereunder
shall be determined by applying the unit prices set forth in Exhibit C. GRMC’s
present estimated value of such equipment is $250,000. The value of all motor
vehicles and other rolling stock shall be the aggregate value of such equipment
as more fully set forth in Exhibit C hereto subject to adjustment based on the
vehicles and other rolling stock actually delivered to Buyer on the Closing

10

--------------------------------------------------------------------------------



Date. As of the date hereof, the aggregate value of the vehicles and other
rolling stock listed on Exhibit C is $1,499,915. The value of all of the service
stations and distribution terminals listed on Exhibit C hereto shall be
determined by appraisals based on current use as a service station or
distribution terminal, as the case may be, prepared by reputable appraisers
jointly selected by GRMC and Buyer and satisfactory to Buyer’s or the Realty
Company’s lenders, at GRMC’s expense. Such appraisals shall set forth the
current fair market value of the Properties (without deduction for the amount of
any debts, security interests or liens on such Properties), except that service
stations or distribution terminals which are not on the date hereof in active
use shall be appraised based on their highest and best use. The parties hereto
acknowledge and agree that they have received copies of such appraisals, a
summary schedule of which has been heretofore delivered to the parties, and that
the results of such appraisals are accepted by them for purposes of this
Agreement, except as noted on the summary schedule. In addition, on or before
the Closing, Buyer and GRMC will agree on values of all personal property,
equipment and fixtures, other than that which is described above in this Section
2(c)(i) and the Inventory which is to be valued at the Closing Time in
accordance with the provisions of Sections 2(b) (iii), (iv) and (v) herein;
provided, however, that if Buyer and GRMC are unable to agree on such values
then, promptly after the Closing, appraisals shall be prepared by reputable
appraisers (who may

11

--------------------------------------------------------------------------------



be employees or representatives of Buyer and GRMC) selected by GRMC and Buyer,
at GRMC and Buyer’s joint expense covering all the property described in this
sentence.

                    (ii) The amounts set forth in the appraisals provided for in
Section 2(c)(i) shall be binding upon the parties for purposes of determining
the purchase price hereunder; provided, however, that either Buyer or GRMC may
object to any appraisal and request that such appraisal be submitted to
arbitration. If arbitration is requested, each of Buyer and GRMC may at its own
expense select its own reputable licensed appraiser who shall appraise the
property in question, end the appraisal(s) of the new appraiser(s) shall be
averaged with the original appraisal, such average amount to be binding on the
parties.

                    (iii) In the event that the aggregate amount of the values
of the Properties to be transferred at Closing pursuant to this Section 2(c),
after giving effect to the adjustments required by Section l(c) herein, is (A)
less than $75 million, the purchase price under this Section 2 shall be reduced
by an amount equal to the difference between $75 million and the aggregate
amount of such appraised values; or (B) greater than $75 million, the purchase
price under this Section 2 shall be increased by an amount equal to 50% of the
difference between $75 million and the aggregate amount of such appraised
values.

                    (d) Reimbursement of Purchase Price. Except as provided in
Sections l(c)(vii) and 2(b)(vi) herein, the parties agree that GRMC shall
reimburse Buyer or the Realty

12

--------------------------------------------------------------------------------



Company for one-half of that amount of the purchase price (without any interest)
for which Buyer or the Realty Company is not otherwise reimbursed in respect to
any assets purchased and paid for by Buyer or the Realty Company hereunder in
the event that Buyer or the Realty Company is compelled by any court, agency or
other authority, whether state, federal, local or otherwise, to convey, assign
or transfer such assets to any distributor or service station dealer. It is
specifically agreed by the parties hereto that in such event reimbursement of
the purchase price as set forth herein or an adjustment to the final purchase
price as provided in Sections 1(c)(vii) and 2(b)(vi) herein shall be Buyer’s and
the Realty Company’s sole remedy against Texaco, GOC or GRMC.

                    3. Assumption of Liabilities and Obligations. (a) Buyer
agrees that at the Closing (i) it, or the Realty Company, as the case may be,
will purchase the Assets and (ii) it will accept the assignment of the Leases,
Contracts and Permits and assume all of the obligations set forth in the Leases
(including the liability for lessee security deposits), Contracts and Permits,
and execute an Assignment and Assumption Agreement (the “Assignment and
Assumption Agreement”).

                    (b) Buyer, Texaco and GRMC agree that, if any of the
Properties, including equipment, are encumbered by mortgage debt or other
security interest or lien, such information shall be disclosed by Texaco and
GRMC in Exhibit J hereto and Buyer, or the Realty Company, as the case may be,

13

--------------------------------------------------------------------------------



shall, at its option, either assume the underlying debt and the lien (but only
if GRMC is released and discharged from such debt) or require GRMC to discharge,
and Texaco to cause the discharge of, such debt and lien, in which case Buyer or
the Realty Company, as the case may be, will pay GRMC, in cash, whatever amount
is required to satisfy such debt (not in excess of the principal amount of such
debt plus accrued interest, any such excess to be paid by GRMC) and release and
discharge such lien.

                    (c) Except as set forth above in this Section 3, Buyer and
the Realty Company will assume no other liabilities, whether direct or
contingent, known or unknown, or disclosed in any Exhibit or Schedule to this
Agreement, relating to the Operation.

                    4. Instruments of Conveyance and Transfer; Title Insurance.
(a) Conveyance of the real property at the Closing shall be made by special
warranty deeds (or the equivalent instruments in the jurisdiction where such
real property is located) (the “Deeds”) fully insurable by the title insurance
company or companies referred to below; and GRMC shall pay for and affix any
documentary taxes which may be required, and shall pay all recording fees and
state or local real property gains or transfer taxes (provided that Buyer shall
pay all mortgage recording taxes) arising as a result of such conveyances. Real
property taxes, personal property taxes, lease rentals (paid or collected) and
utilities shall be prorated at the Closing. Such Deeds shall be accompanied by
commitments for ALTA title insurance policies

14

--------------------------------------------------------------------------------



in minimum amounts determined by GRMC for the real property, issued by a
reputable title insurance company or companies, to be selected by GRMC and
obtained at GRMC’s expense, together with a current survey, obtained at GRMC’s
expense, of the real property, issued by a duly certified surveyor, acceptable
(such that no survey exception will be taken) to the title insurance company
issuing the title insurance commitments. It is further understood and agreed
that GRMC and Buyer shall share equally in the expense of any title insurance in
excess of minimum amounts required for such commitments, covering the Realty
Company as the owner in amounts up to the aggregate purchase price of such real
property under this Agreement and GRMC as the original holder of the Second
Mortgages and Deeds of Trust in amounts aggregating up to $35 million.

                    (b) Conveyances of the personal property at the Closing
(including the Inventory) shall be made by Bills of Sale mutually acceptable to
Buyer and GRMC (the “Bills of Sale”), and GRMC shall pay all state or local
gains or transfer taxes in connection therewith, except as provided in the last
sentence of Section 16(b) herein. Such Bills of Sale conveying the personal
property (other than the Inventory) may disclaim any warranty other than the
warranty of title and may state that such personal property is transferred “AS
IS” and “WHERE IS” and “WITHOUT ANY WARRANTIES OF FITNESS AND MERCHANTABILITY.”

                    (c) In addition, at the Closing, GRMC shall deliver to Buyer
such endorsements, assignments and other good

15

--------------------------------------------------------------------------------



and sufficient instruments of conveyance and transfer, in form and substance
satisfactory to Buyer and its counsel, as are effective to transfer to Buyer or
the Realty Company, as the case may be, all of GRMC’s right, title and interest
in the balance of the Assets free and clear of any lien, security interest,
charge or encumbrance (but only if, and to the extent that, payment of money by
GRMC, will discharge such lien, security interest, charge or encumbrance in
accordance with its terms), subject to Section 3(b) herein.

                    (d) Simultaneously with the delivery of the instruments of
conveyance under subsections (a) through (c) of this Section 4, Texaco, GOC and
GRMC shall take or cause to be taken all such other steps as are required
hereunder to put Buyer or the Realty Company, as the case may be, in actual
possession and operating control of the Assets, subject to any leasehold
interests set forth in Exhibit D hereto.

                    5. Further Assurances. Buyer and, subject to the provisions
of the second sentence of Section 9(c) herein, Texaco, GOC and GRMC each will
use its best efforts without further consideration to obtain as promptly as
possible written consents to the transfer, assignment or sublicense to Buyer of
all agreements, commitments, purchase orders, contracts, licenses, leases,
rights, documents and other assets being transferred pursuant hereto where the
approval or other consent of any other person may be required and has not yet
been obtained. If any such approval or other con-

16

--------------------------------------------------------------------------------



sent cannot be obtained, or if the parties hereafter agree in writing that it is
not in their respective best interests to obtain any such approval or other
consent, the parties will enter into such other mutually satisfactory
arrangements as will put the parties in substantially the same economic
condition as if such approval or other consent had been obtained and the
transfer effected on the Closing Date, unless Buyer shall elect, pursuant to
Section 1(c) (ii) herein, not to purchase such affected property. Buyer shall
cooperate with Texaco and GRMC (including, where necessary, entering into
appropriate instruments of assumption as shall be agreed upon) to attempt to
have GRMC released from all liability to third parties with respect to any
commitments, purchase orders, agreements, contracts, licenses and leases assumed
pursuant to this Agreement (the “Third Party Contracts”), but the failure of any
third party, notwithstanding such cooperation, to so release GRMC upon the
assumption by Buyer of the Third Party Contracts shall not relieve Texaco, GOC
or GRMC of their obligations to consummate the transactions contemplated by this
Agreement. The indemnification provisions contained in Sections 12 and 13 herein
shall continue to apply in favor of Texaco, GOC and GRMC despite the failure, if
any, of a third party to so release GRMC.

                    6. Representations and Warranties of Texaco, GOC and GRMC.
Texaco, GOC and GRMC hereby, jointly and severally, represent and warrant to
Buyer as follows:

17

--------------------------------------------------------------------------------



                    (a) Organization and Good Standing of Texaco, GOC and GRMC.
Texaco, GOC and GRMC are each corporations duly organized, validly existing and
in good standing under the laws of the State of Delaware.

                    (b) Certificate of Incorporation and By-laws. Texaco has
delivered to Buyer copies of its Certificate of incorporation (certified as of a
recent date by its Secretary) and its By-laws (certified as of the date hereof
by its Secretary) and copies of the Certificate of Incorporation of each member
of the GOC Group (certified as of a recent date by its respective Secretary) and
the By-laws of each member of the GOC Group (certified as of the date hereof by
its respective Secretary), all of which copies are complete and correct as of
the date hereof.

                    (c) Corporate Authority. The execution, delivery and
performance by Texaco, GOC or GRMC, as appropriate, of this Agreement, the
Trademark License Agreement, the Supply Agreement, the Delaware City Handling
Agreement, the ECRA Agreement and the Mutual Cancellation Agreement (the
Trademark License Agreement, the Supply Agreement, the Delaware City Handling
Agreement, the ECRA Agreement and the Mutual Cancellation Agreement, being
collectively referred to as the “Related Agreements”), the Assignment and
Assumption Agreement, the Deeds (and other instruments of conveyance referred to
in Section 4 herein), the Bills of Sale (the Assignment and Assumption
Agreement, the Deeds and related instruments of conveyance and the Bills of Sale
being col-

18

--------------------------------------------------------------------------------



lectively referred to as the “Operative Documents”), the Confidentiality
Agreement among Buyer, Texaco and GOC, dated February 15, 1984 (the
“Confidentiality Agreement”), and the Memorandum of Agreement, including without
limitation, the sale, conveyance, assignment, transfer and delivery of the
Assets contemplated hereby and thereby, have been duly and effectively
authorized by the Boards of Directors (or Executive Committees) of Texaco and of
each Member of the GOC Group, as appropriate. No other corporate proceedings on
the part of Texaco or any member of the GOC Group are necessary to authorize
this Agreement, the Related Agreements, the Operative Documents, the
Confidentiality Agreement or the Memorandum of Agreement or the transactions
contemplated herein and therein; and this Agreement, the Confidentiality
Agreement and the Memorandum of Agreement are, and the Related Agreements and
the Operative Documents will be, valid and binding obligations of Texaco, GOC or
GRMC, as appropriate. Except as set forth in Exhibit J hereto, neither Texaco
nor any member of the GOC Group has any legal obligation, absolute or
contingent, to any other person or firm to sell the Assets or to effect any
merger, consolidation or other reorganization or to enter into any agreement
with respect thereto. Neither the execution and delivery of this Agreement, the
Related Agreements, the Operative Documents, the Confidentiality Agreement or
the Memorandum of Agreement nor the consummation of the transactions
contemplated hereby or thereby nor compliance by Texaco or any member of the GOC

19

--------------------------------------------------------------------------------



Group with any of the provisions hereof or thereof will (i) violate, or conflict
with, or result in a breach of any provisions of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, or result in the creation of any lien, security interest, charge or
encumbrance upon any of the Assets under, any of the terms, conditions or
provisions of the Certificate of Incorporation or By-Laws of Texaco or any
member of the GOC Group or any note, bond, mortgage, indenture, deed of trust,
license, agreement or other instrument or obligation to which Texaco or any
member of the GOC Group is a party, or by which Texaco or any member of the GOC
Group or any of the Assets may be bound or affected, except for any such
conflict, breach or default heretofore disclosed in writing by Texaco to Buyer
as to which requisite waivers or consent shall have been obtained prior to the
Closing Date, or (ii) violate any order, writ, injunction, decree, statute, rule
or regulation applicable to Texaco or any member of the GOC Group or any of the
Properties or Assets.

                    (d) Absence of Undisclosed Liabilities and Obligations.
Except to the extent reflected in Exhibit J hereto, Texaco, GOC and GRMC do not
have and will not have any liabilities or obligations with respect to the Assets
or the Operation (whether accrued, absolute, contingent or

20

--------------------------------------------------------------------------------



otherwise), which are material to the Operation taken as a whole.

                    (e) Inventory. The Inventory of the Operation will consist
of items of a quality and quantity usable or salable, in the normal course of
the Operation’s business. On the Closing Date, the Inventory of the Operation
will not be excessive in kind or amount in light of the business of the
Operation done or to be done and any increase in such Inventory subsequent to
the date hereof will be reasonable and warranted in the ordinary course of
business of the Operation.

                    (f) Title to Properties; Absence of Liens and Encumbrances,
etc. Except as otherwise disclosed in Exhibit L hereto, (i) GRMC has title to
all the real and personal Properties and Inventory of the Operation, and all the
Properties and Inventory are free and clear of all liens, security interests,
charges and encumbrances of any nature whatsoever, except such imperfections of
title and encumbrances, if any, as do not materially detract from the value, or
interfere with the present use, of the Properties of the Operation or otherwise
materially impair the business activities of the Operation; (ii) all Leases
represented in Exhibit D hereto to be held by GRMC in connection with the
Properties or the Operation are valid, binding and in full force and effect in
accordance with their terms and neither Texaco nor any member of the GOC Group
has any knowledge of any breaches, liens, encumbrances, easements, rights of
way,

21

--------------------------------------------------------------------------------



building or use restrictions, exceptions, reservations or limitations which in
any material respect interfere with or impair the present and continued use,
possession or quiet enjoyment thereof in the usual and normal conduct of the
business of the Operation; (iii) neither Texaco nor any member of the GOC Group
has received written notice of violation of any applicable zoning or
environmental regulation, ordinance or other law, order, regulation or
requirement relating to the operations of, or owned or leased Properties of, the
Operation and, so far as known to Texaco or any member of the GOC Group, there
is no such violation; and (iv) neither Texaco nor any member of the GOC Group
has received any written notice of any pending or threatened condemnation
proceedings relating to any of the owned or leased Properties of the Operation.

                    (g) Lists of Contracts and Other Data. Exhibits A, A-l, B,
C, D, E, J, L, M and N hereto contain in all material respects accurate lists of
the information purported to be contained therein under this Agreement.
Schedules A through M hereto contain in all material respects accurate lists and
summary descriptions of the following as they pertain to the Operation:

 

 

 

               (i) Schedule A: all automobiles, trucks and other vehicles
(whether owned or leased) used in the Operation, indicating the state of
registration and registration number of owned vehicles, and a schedule of all
personal property, a list of equipment leases and similar documents and personal
property tax returns;

 

 

 

               (ii) Schedule B: all policies of insurance in force with respect
to the Operation and

22

--------------------------------------------------------------------------------




 

 

 

the Assets, including, without restricting the generality of the foregoing,
those covering properties, buildings, machinery, equipment, furniture, fixtures
and operations, including the policy numbers, names and addresses of insurers,
expiration dates and descriptions as of December 31, 1983;

 

 

 

               (iii) Schedule C: the names of all persons holding powers of
attorney to act for the Operation;

 

 

 

               (iv) Schedule D: all computer programs and related software and
all management information systems utilised in the Operation, all accounting and
data processing systems, including financial information, asset schedule, cash
management procedures, bank list, chart of accounts, accounting forms and
manuals, including payroll, names of inside and outside auditors and outside
bookkeeping and accounting services;

 

 

 

               (v) Schedule E: the volumes of petroleum products (including,
without limitation, lubricants and motor oils) sold by the Operation for each of
the three years ended December 31, 1983, which information shall be updated to a
date which is as close as reasonably practicable to the Closing Date;

 

 

 

               (vi) Schedule F: personnel information regarding the Operation,
including organization charts, employee profiles for those employees of GRMC who
have consented in writing to the release of their profiles, job descriptions,
salaries, terms of employment, employee benefit packages and union agreements;

 

 

 

               (vii) Schedule G: real estate information of GRMC, copies of
which are in the possession of Texaco, GOC or GRMC, including title reports,
certificates of occupancy, surveys, construction drawings and the terms of all
leases or copies thereof;

 

 

 

               (viii) Schedule H: product supply and distribution information,
including terminal manuals and procedures, product specifications, packaging
agreements for motor oils, lubricants, chemicals and other specialty products
sold in service stations, common carrier agreements and rates, distribution
procedure manuals and warehousing information;

23

--------------------------------------------------------------------------------




 

 

 

          (ix) Schedule I: product sales information for the three years ended
December 31, 1983, which information shall be updated to a date which is as
close as reasonably practicable to the Closing Date, including customer listing
by class, credit terms by customer, credit card sales and procedure, advertising
information, sales contracts by class and sales volume by customer;

 

 

 

          (x) Schedule J: outside counsel by specialty and location;

 

 

 

          (xi) Schedule K: company operated station information for the three
years ended December 31, 1983, which information shall be updated to a date
which is as close as reasonably practicable to the Closing Date, including lists
of management, other personnel, supply and distribution, money handling
procedures, retail pricing policies, operation manuals, and revenues and
expenses by station and consolidated for the Operation;

 

 

 

          (xii) Schedule L: information regarding Getty dealer agreements,
including lease term expirations, rental and security information and station
equipment;

 

 

 

          (xiii) Schedule M: all trademarks and State and Federal applications
and registrations thereof, tradenames (except for tradenames employed by dealers
or distributors which incorporate the name “Getty” with the permission of GOC or
GRMC), copyrights and licenses of trademarks used in, necessary to the conduct
of or otherwise relating to the business of the Operation.

                    (h) Copies of Documents; Other Information. Texaco, GOC and
GRMC have previously delivered to Buyer true and complete, in all material
respects, copies of all GRMC leases, agreements, contracts, arrangements, plans
and other writings referred to in Exhibits D, J, L, M and N hereto and Schedules
A through M hereto.

                    Texaco, GOC and GRMC, jointly and severally, represent and
warrant to Buyer that all information, not lim-

24

--------------------------------------------------------------------------------



ited to the information enumerated above, supplied on or after the date hereof
is, or will be, complete and accurate in all material respects as of the date on
which such information is furnished.

                    (i) Intellectual Property Rights. (i) Patents and
Technology. Except for proprietary formulations for greases, motor oils and
lubricants (which are excluded assets listed in Exhibit E), none of Texaco, GOC
or GRMC is aware of any patent (s) or proprietary technical information existing
at the Closing Date used in or necessary to continue the conduct of the business
of the Operation. Should any such patent(s) or information come to the attention
of Texaco or the GOC Group, Texaco agrees to grant, to the extent Texaco has the
legal right to do so, to Buyer the right to continue the Operation under such
patent rights of the GOC Group and to use solely in the Operation such
information of the GOC Group as previously used. No infringement or other
proceedings have been instituted against or claims received by Texaco or any
member of the GOC Group in respect of the Operation or the Assets, nor does
Texaco or any member of the GOC Group have any knowledge of any infringement or
claim of infringement based upon a third party patent, patent application,
license, invention, trade secret or technical assistance arrangement.

                    (ii) Trademarks and Copyrights. (A) Except for the trademark
“Veedol” which is an excluded asset listed in Exhibit E, Schedule M hereto is a
complete list of all

25

--------------------------------------------------------------------------------



trademarks and State and Federal applications and registrations thereof,
tradenames (except for tradenames employed by dealers or distributors which
incorporate the name “Getty” with the permission of GOC or GRMC), copyrights and
licenses of trademarks used in, necessary to the conduct of or otherwise
relating to the business of the Operation (collectively the “Trademarks”); (B)
all of the Trademarks are valid and in full force and effect; (C) no
infringement or other proceedings have been instituted against, or claims
received by, Texaco or any member of the GOC Group with respect to the
Trademarks, nor, to the knowledge of Texaco or any member of the GOC Group are
any such proceedings relating to the Trademarks threatened alleging any such
violation nor does Texaco or any member of the GOC Group know of any basis for
any such proceeding or claim; (D) except as set forth in Exhibit M hereto, to
the knowledge of Texaco and each member of the GOC Group, there is no
infringement of the Trademarks by any third party or adverse claim by any third
party to the Trademarks or entitlement of any third party to royalties from the
use of the Trademarks; (E) as of the time of the Closing no other party or
person other than Texaco or the members of the GOC Group has a right to use the
Trademarks; and (F) all of the right and authority of Texaco and each member of
the GOC Group to use the Trademarks in the conduct of the Operation’s business
is freely and fully licensable by them to Buyer as the purchaser of the Assets
and business of the Operation.

26

--------------------------------------------------------------------------------



                    (j) Insurance. All policies of insurance (or renewals
thereof) set forth in Schedule B hereto are outstanding and duly in force on the
date hereof. Such policies (which are excluded assets listed in Exhibit E)
insure against such losses and risks as are adequate in the judgment of GRMC to
protect the properties and business of the Operation. Neither Texaco nor any
member of the GOC Group has received any notice or recommendation from any
insurer or agent of such insurer that substantial capital improvements or other
expenditures should be made in order to continue such insurance.

                    (k) Litigation. Except as disclosed in Exhibit M hereto, (i)
there is no (A) litigation, proceeding, labor dispute (other than routine
grievance procedures), arbitration or government investigation pending or, so
far as known to Texaco or any member of the GOC Group, threatened against Texaco
or any member of the GOC Group with respect to the business of, or otherwise
relating to, (v) the Operation, (w) the Assets, (x) the Trademarks, (y) the
transactions contemplated by this Agreement, or (z) personnel employed in the
Operation with reference to actions taken by them in such capacities, nor (B)
valid basis known to Texaco or any member of the GOC Group for any litigation of
the type described in clause (A) above, proceeding or investigation which if
adversely determined could, in any one case or in the aggregate, have a material
adverse effect on the business of the Operation or the Assets taken as a whole;
and

27

--------------------------------------------------------------------------------



(ii) there are no decrees, injunctions or orders of any court or governmental
department or agency outstanding against Texaco or any member of the GOC Group
with respect to the business of the Operation.

                    (1) Compliance with Laws. Texaco and each member of the GOC
Group have complied in all material respects with all applicable statutes,
regulations, orders, ordinances and other laws of the United States of America
and all state and local governments, and agencies of any of the foregoing as
they relate in any respect to the Operation or any of the Assets, including the
Petroleum Marketing Practices Act (“PMPA”) and any similar state or local
government law, regulation or ordinance pertaining to service stations, and the
Environmental Cleanup Responsibility Act of New Jersey (“ECRA”). Except as set
forth in Exhibit M hereto, neither Texaco, GOC nor GRMC has received any written
notice to the effect that, or otherwise been advised in writing that, any one of
them is not in compliance with any of such statutes, regulations and orders,
ordinances or other laws as they relate in any material respect to the Operation
or any of the Assets, taken as a whole, and none has any reason to anticipate
that any presently existing circumstances are likely to result in violations of
any such regulations which could, in any one case or in the aggregate, have a
material adverse effect on the business of the Operation or the Assets, taken as
a whole. To the best of Texaco’s, GOC’s and GRMC’s knowledge, except as set
forth in Exhibit N hereto,

28

--------------------------------------------------------------------------------



there is not presently pending any proceeding, hearing or investigation with
respect to the adoption of amendments or modifications to existing laws or
ordinances, regulations or restrictions with respect to such matters which, if
adopted, would materially adversely affect the Assets or present business of the
Operation, taken as a whole.

                    (m) No Brokers. Neither Texaco nor any member of the GOC
Group has contacted or had any dealings with or entered into, and will not enter
into, any agreement, arrangement or understanding with any broker, leasing
agent, finder or similar person or entity with respect to this Agreement and the
transaction contemplated herein which will result in the obligation of Buyer or
Texaco or any member of the GOC Group to pay any finder’s fee, brokerage
commission or similar payment in connection with the transaction contemplated
herein.

                    (n) Transactions with Certain Persons. No officer, director
or employee of Texaco or of any member of the GOC Group is presently a party to
any transaction with Texaco or any member of the GOC Group relating to the
business of the Operation, including without limitation, any contract, agreement
or other arrangement (i) providing for the furnishing of services by, (ii)
providing for the rental of real or personal property from, or (iii) otherwise
requiring payments to (other than for services as officers, directors or
employees) any such person or corporation, partnership, trust or other entity in
which any such person

29

--------------------------------------------------------------------------------



has a substantial interest as an officer, director, trustee, partner or
shareholder.

                    (o) Investment Intent. The Subordinated Note is being
acquired by GRMC for its account for investment and not with a view to the
distribution or resale thereof and may bear customary legends to this effect.

                    (p) Consents and Approvals. Except in accordance with
Sections 10(a) and 11(a) herein and as set forth in Exhibit L hereto, no
consent, approval, permission or other authorization of or by, or designation,
declaration, filing, registration or qualification with, any Federal or state
court, administrative agency or other governmental authority is required on the
part of Texaco or any member of the GOC Group in connection with the execution
and delivery by Texaco, GOC and GRMC of this Agreement, the Related Agreements,
the Operative Documents, the Confidentiality Agreement and Memorandum of
Agreement or the consummation of the transactions contemplated hereby and
thereby.

                    (q) No Material Adverse Change. Except for the effect of
adverse market conditions in the petroleum industry generally, since December
31, 1983 through the date of this Agreement there has been no material adverse
change in the business or financial condition of the Operation, taken as a
whole.

                    (r) Ownership of Assets. GOC has legal title to all of the
Trademarks. GRMC has title to all of the Assets, other than the Trademarks, free
and clear of all claims,

30

--------------------------------------------------------------------------------



liens, security interests, charges and encumbrances except as set forth in
Exhibit L hereto.

                    (s) Disclosure. No representation or warranty made by
Texaco, GOC or GRMC in this Agreement or as provided herein contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein not false or misleading.

                    (t) Merger Agreement. The merger provided for in the Merger
Agreement dated January 6, 1984 between Texaco and GOC (the “Merger Agreement”)
has been completed and a copy of the Merger Agreement has been delivered to
Buyer.

                    7. Representations and Warranties of Buyer. Buyer hereby
represents and warrants to Texaco, GOC and GRMC as follows:

                    (a) Organization and Good Standing of Buyer and the Realty
Company. Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. At the Closing, the Realty
Company will be a limited partnership duly organized and validly existing under
the laws of the State of New York and will be qualified to do business in each
state where the ownership of its assets require it to be so qualified.

                    (b) Certificate of Incorporation and By-laws. Buyer (x) has
delivered to Texaco copies of its Certificate of Incorporation (certified as of
a recent date by its Secretary) and its By-laws (certified as of the date hereof
by its Secretary) and (y), prior to the Closing, will deliver

31

--------------------------------------------------------------------------------



to Texaco a copy of the Partnership Agreement of the Realty Company (certified
as of a recent date by its general partner), all of which copies are complete
and correct as of the date of delivery.

                    (c) Corporate Authority. Buyer has, and to the extent
necessary the Realty Company will have, full power and authority, whether
corporate or other, to enter into this Agreement, the Related Agreements, the
Subordinated Note, the Security Instruments, the Assignment and Assumption
Agreement (the Subordinated Mote, the Security Instruments and the Assignment
and Assumption Agreement being collectively referred to as “Buyer’s Documents”),
the Confidentiality Agreement and the Memorandum of Agreement and to carry out
its obligations thereunder; all requisite corporate action has been taken by the
Board of Directors of Buyer and all requisite action, will be taken by the
Realty Company to authorize the execution, delivery and performance of this
Agreement, the Related Agreements, Buyer’s Documents, the Confidentiality
Agreement and the Memorandum of Agreement. This Agreement, the Confidentiality
Agreement and the Memorandum of Agreement are, and the Related Agreements and
Buyer’s Documents, when executed and delivered will be, valid and binding
obligations of the Buyer or the Realty Company, as the case may be. Neither the
execution and delivery of this Agreement, the Related Agreements, Buyer’s
Documents, the Confidentiality Agreement or the Memorandum of Agreement nor the
consummation of the transac-

32

--------------------------------------------------------------------------------



tions contemplated hereby or thereby nor compliance by Buyer or the Realty
Company, as the case may be, with any of the provisions hereof or thereof will
(i) violate, or conflict with, or result in a breach of any provisions of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the Properties which are
subject to the Security Instruments (the “Collateral”) under, any of the terms,
conditions or provisions of the Certificate of Incorporation or By-Laws of Buyer
or the Partnership Agreement of the Realty Company, as the case may be, or any
note, bond, mortgage, indenture, deed of trust, license, agreement or other
instrument or obligation by which any of the Collateral may be bound or
affected, except for such conflict, breach or default disclosed in writing by
Buyer to Texaco as to which requisite waivers or consent shall have been
obtained prior to the Closing Date, or (ii) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to, or affecting, any of the
Collateral.

                    (d) No Brokers. Neither Buyer nor the Realty Company has
contacted or had any dealings with or entered into, and will not enter into, any
agreement, arrangement or understanding with any broker, leasing agent, finder
or similar person or entity with respect to this Agreement and

33

--------------------------------------------------------------------------------



the transaction contemplated herein which will result in the obligation of
Buyer, Texaco or any member of the GOC Group to pay any finder’s fee, brokerage
commission or similar payment in connection with the transaction contemplated
herein.

                    (e) Validity of Liens. The Security Instruments will each
create a valid and continuing lien and security interest in the Collateral in
favor of GRMC, subject to no other lien, security interest or adverse claim
except as described in the Second Mortgages and Deeds of Trust and the PT
Leases.

                    (f) Consents and Approvals. Except in accordance with
Sections 10(a) and 11(a) herein and as set forth in Exhibit L hereto, no
consent, approval, permission or other authorization of or by, or designation,
declaration, filing, registration or qualification with any Federal or state
court, administrative agency or other governmental authority is required on the
part of Buyer or the Realty Company, as the case may be, or in connection with
the execution and delivery of this Agreement, the Related Agreements, Buyer’s
Documents, the Confidentiality Agreement or the Memorandum of Agreement or the
consummation of the transactions contemplated hereby or thereby.

                    (g) Financial Statements. Buyer has delivered to Texaco true
and complete copies of the following financial statements, each of which has
been prepared in accordance with generally accepted accounting principles
consistently

34

--------------------------------------------------------------------------------



applied (except as otherwise stated therein) throughout the periods indicated:

 

 

 

          (i) Consolidated balance sheets of Buyer and its subsidiaries at
January 31, 1983 and 1984, certified by Coopers & Lybrand, independent certified
public accountants, and at July 31, 1984 each of which fairly presents the
consolidated financial position of Buyer and its subsidiaries as of such dates;

 

 

 

          (ii) Consolidated balance sheets of Alpha Portland Industries, Inc.
(“Alpha Portland”) and its subsidiaries at December 31, 1982 and 1983, certified
by Coopers & Lybrand, independent certified public accountants, and at September
30, 1984 each of which, to the best of Buyer’s knowledge, fairly presents the
consolidated financial position of Alpha Portland and its subsidiaries as of
such dates;

 

 

 

          (iii) Consolidated statements of income and retained earnings and
changes in financial position of Buyer and its subsidiaries for the fiscal years
ended January 31, 1982, 1983 and 1984, certified by Coopers & Lybrand,
independent certified public accountants, and for the six months ended July 31,
1984 each of which fairly presents the consolidated results of operations of
Buyer and its subsidiaries for the fiscal periods then ended; and

 

 

 

          (iv) Consolidated statements of income and retained earnings and
changes in financial positon of Alpha Portland and its subsidiaries for the
fiscal years ended December 31, 1981, 1982 and 1983, certified by Coopers &
Lybrand, independent certified public accountants, and for the nine months ended
September 30, 1984 each of which, to the best of Buyer’s knowledge, fairly
presents the consolidated results of operations of Alpha Portland and its
subsidiaries for the fiscal periods then ended.

                    (h) No Material Adverse Change. Except for the effect of
adverse market conditions in the petroleum industry generally since January 31,
1984 through the date of this Agreement there has been no material adverse
change in the business or financial condition of Buyer, its Subsidiar-

35

--------------------------------------------------------------------------------



ies or, to the best of Buyer’s knowledge, Alpha Portland or its Subsidiaries,
taken as a whole.

                    (i) Disclosure. No representation or warranty made by Buyer
in this Agreement or as provided herein contains any untrue statement of
material fact or omits to state a material fact necessary to make the statements
contained therein not false or misleading.

                    8. The Closing. (a) Each party agrees that it will promptly
begin preparing for Closing by commencing performance of the respective
obligations hereunder. At such time that all of the conditions to Closing of
this Agreement are fulfilled, the Closing shall be held on a date agreed upon by
the parties which shall be on or before January 31, 1985 (the “Closing Date”)
effective as of the close of business on the day immediately preceding the
Closing Date (the “Closing Time”). If the Closing does not occur by January 31,
1985 by reason of the circumstances set forth in Sections 10(a) or (i) or 11(a)
herein, any of the parties may, at its option, at any time up to 15 days prior
to January 31, 1985, or such previously extended Closing Date, elect, from time
to time, to extend such January 31, 1985 Closing Date to a Closing Date or Dates
which in no event shall be later than March 31, 1985.

                    (b) The Closing shall take place on the Closing Date at such
mutually convenient time and place as shall be agreed upon by the parties.

36

--------------------------------------------------------------------------------



                    (c) In the event that GRMC cannot transfer the assets
comprising its distribution terminal located in Newark, New Jersey (the “Newark
Terminal”) to the Buyer or the Realty Company, as the case may be, on the
Closing Date because GRMC has not fully complied with ECRA at that time, it is
understood and agreed that the parties hereto will enter into the ECRA Agreement
and the Newark Terminal shall be so transferred promptly after compliance with
ECRA. Until such transfer, Buyer or the Realty Company, as the case may be,
shall not pay GRMC that part of the purchase price allocable hereunder to the
Newark Terminal, and GRMC shall continue to occupy and operate the Newark
Terminal solely for the account of Buyer subject to the terms and conditions of
this Agreement and further subject to Buyer reimbursing GRMC for all operating
costs it may incur (including customary maintenance costs and real property
taxes) from the Closing Date to the transfer date in respect of the Newark
Terminal; provided, however, that the Buyer and its agents shall have the right
to enter the premises for the purposes of assisting GRMC in such operation and
operating Buyer’s business. Except for the foregoing reimbursement obligations,
GRMC shall receive no fee for such operation, shall be solely responsible for
such operation, and GRMC and the Buyer shall at all times be independent
contractors with respect thereto.

37

--------------------------------------------------------------------------------



                    9. Certain Covenants. (a) Conduct of the Operation’s
Business. (i) Except as disclosed in Exhibit B hereto, from January 1, 1984
through the date of this Agreement, GOC and GRMC have conducted, and Texaco has
caused to be conducted, and from the date hereof up to and including the Closing
Date, GOC and GRMC shall conduct, and Texaco will cause to be conducted, the
business of the Operation only in the ordinary course, and GOC and GRMC will not
do or cause to be done, and Texaco will ensure that no party shall do or cause
to be done, anything which is represented and warranted not to have been done in
this Agreement.

                              (ii) In addition, GOC and GRMC will not, and
Texaco will ensure that GOC and GRMC will not, except as otherwise permitted by
this Agreement or consented to in writing by Buyer:

 

 

 

          (A) knowingly fail to comply with any laws, ordinances, regulations or
other governmental restrictions applicable in any respect to the Operation or
any of the Assets;

 

 

 

          (B) grant any powers of attorney to act for the Operation;

 

 

 

          (C) mortgage or pledge or otherwise encumber any of the Assets;

 

 

 

          (D) sell, assign or transfer any service stations, or any of the other
Assets, other than in the ordinary course of business of the Operation or as
contemplated by the provisions of Section 1(a)(i) herein;

 

 

 

          (E) cancel or terminate any contract, agreement or other instrument
material to the Operation; or

 

 

 

          (F) engage in or enter into any material transaction with respect to
the business of the Operation of any nature not expressly provided for

38

--------------------------------------------------------------------------------



 

 

 

herein, except transactions in the ordinary course of business and except
transactions which do not exceed $10,000 individually or $100,000 in the
aggregate.

 

 

 

          (iii) GOC and GRMC shall, and Texaco shall ensure that GOC and GRMC
shall, until the Closing Date:

 

 

 

          (A) maintain in full force and effect the insurance policies set forth
in Schedule B hereto (or policies providing substantially the same coverage);

 

 

 

          (B) take such action as may reasonably be necessary to preserve the
Assets, wherever located, which are material to the business of the Operation,
including, without limitation, the distribution terminals owned by GRMC;

 

 

 

          (C) maintain its books and records in accordance with generally
accepted accounting principles and in the manner consistent with past practices
and promptly advise Buyer in writing of any material adverse change in the
condition (financial or otherwise) of the Assets or the Operation; and

 

 

 

          (D) use its best efforts (w) to preserve the business organization of
the Operation intact, (x) to continue its operations at its present levels, (y)
to keep available to Buyer the services of the Operations personnel and (z) to
preserve for Buyer the goodwill of the Operation’s suppliers, customers,
creditors and others having business relations with it.

                    (b) Access to the Operation’s Business; Confidentiality. GOC
and GRMC shall furnish, and Texaco shall ensure that GOC and GRMC shall furnish,
to Buyer and Buyer’s attorneys, accountants, agents and representatives
(“Representatives”) all information Buyer reasonably requests regarding the
Operation, including all relevant financial information with respect to the
Operation, and shall afford Buyer and its Representatives such opportunities and
access, at such times and in such manner as is reasonably acceptable

39

--------------------------------------------------------------------------------



to Texaco, GOC or GRMC to such books, records, Assets, Properties, and other
facilities of the Operation as they may reasonably request to investigate the
accuracy and completeness of such information, and Buyer or its Representatives
shall have the right to reasonably reproduce any papers in connection with any
such examination of the Operation by Buyer or its Representatives; provided,
however, that Buyer agrees to hold in strict confidence all such information in
accordance with (x) the terms of the Confidentiality Agreement, and (y) the
provisions of Paragraph 23 of the Memorandum of Agreement; and provided, that
Buyer’s Representatives enter into similar confidentiality agreements at the
request of Texaco, GOC or GRMC; and provided, further, that with respect to any
such books and records not exclusively related to the Operation, Texaco, GOC or
GRMC may make and deliver, and permit inspection of, excerpts of such
information as may be reasonably requested by Buyer or its Representatives.

                    (c) Best Efforts; Mutual Cooperation; Performance. Texaco
and GRMC agree to use their respective best efforts (i) to cure title to any of
the assets as provided in Section l(c)(i) herein, (ii) to obtain all necessary
consents to assignments and transfers pursuant to Section 5 herein, (iii) to
conduct the business and provide information to Buyer in accordance with
Sections 9(a) and 9(b) herein, and (iv) to assist Buyer, if Buyer elects to hire
former GOC Group personnel, pursuant to Section 9(f) herein.

40

--------------------------------------------------------------------------------



The parties hereto agree that in curing title to assets and obtaining all
necessary consents as provided in clauses (i) and (ii) of the preceding
sentence, Texaco or GRMC will pay any required amounts up to, but not in excess
of, $100,000 in the aggregate. Texaco, GOC and GRMC agree that whenever it is
appropriate or necessary for the Realty Company to perform obligations or
exercise rights under this Agreement or the Related Agreements other than as set
forth in Section 2(a) herein, Buyer will give reasonable written notice thereof
to Texaco, GOC or GRMC as may be appropriate and Texaco, GOC and GRMC will
accept such performance or honor such exercise; provided that any such
performance or exercise will not constitute or be deemed to constitute an
assignment of Buyer’s rights and obligations hereunder and if such performance
or exercise is not satisfactory, it will not relieve Buyer from any of its
obligations or liabilities hereunder or thereunder.

                    (d) Accounts Receivable. The transaction contemplated by
this Agreement does not include the transfer to Buyer by GRMC of the
Receivables, other than the Dealer Amortizations, of the Operation which
originated on or prior to the Closing Date. However, during the sixty day period
commencing on the Closing Date (the “Collection Period”). Buyer agrees to use
its best efforts, in accordance with Buyer’s customary collection procedure, and
at GRMC’s expense with respect to out-of-pocket costs incurred, to collect on
behalf of GRMC the Receivables retained by GRMC

41

--------------------------------------------------------------------------------



hereunder; provided, however, Buyer shall have no obligation to institute any
legal proceedings to collect such Receivables, or to give preference to the
collection of the Receivables over the collection of its own accounts
receivable. Buyer agrees to pay GRMC on a weekly basis the amount of any and all
monies received by Buyer relating to the Receivables retained by GRMC hereunder.
At the end of the Collection Period, or such earlier date as may be requested by
GRMC, Buyer will return to GRMC all of the Receivables (and related documents)
which originated on or prior to the Closing Date and remain uncollected.

                    (e) Agreements with Franchisees. Buyer agrees that promptly
after the Closing it will confirm in writing to each service station dealer or
retailer, contract third-party dealer or retailer or jobber or distributor
(collectively, “Franchisees”) whose lease, supply contract and/or distributor
agreement is assigned to Buyer at the Closing, the continuance of all existing
arrangements between GOC and GRMC and the Franchisees which Buyer is assuming
under Section 3 herein, including the right to use the Trademarks at each such
service station. Buyer further agrees that promptly after the Closing it will
also offer in writing to each Franchisee whose lease, supply contract and/or
distributor agreement is assigned to Buyer at the Closing, an agreement or
contract wherein Buyer will agree and obligate itself to afford to each such
Franchisee the same protection and rights currently provided to it as a

42

--------------------------------------------------------------------------------



franchisee under PMPA, provided that such Franchisee agrees and undertakes to
perform all duties and obligations imposed on it as a franchisee under PMPA as
if the terms of PMPA were applicable as a matter of law to the relationship
existing between Buyer and such Franchisee, and Buyer were a “franchisor” and
Franchisee were a “franchisee” as those terms are defined in PMPA. Buyer also
agrees that, for purposes of satisfying the requirements of PMPA, GOC end GRMC
may permit (x) the Franchisees of the service stations in the Territory which
GRMC is retaining pursuant to Section 1(c) herein, and (y), after the transfer
of the Trademarks to User pursuant to Paragraph 17 of the Trademark License
Agreement, the Franchisees of, or in respect of, service stations in the United
States outside the Territory to continue to use the Trademarks under license
from Buyer to Texaco, GOC and/or their affiliates on the same terms and
conditions as set forth in the Trademark License Agreement until the expiration
of each such Franchisees’ respective then current franchise agreement, or such
later time as may be required by order of a court of competent jurisdiction
(provided that Texaco shall have made a bona fide offer of a Texaco franchise to
such Franchisee).

                    It is understood and agreed that Texaco, GOC and GRMC shall
have the right and obligation, in furtherance of Texaco’s obligation to divest
under the Consent Decree, not less than 90 days prior to the date the Trademarks
are transferred and assigned to Buyer pursuant to Paragraph 17

43

--------------------------------------------------------------------------------



of the Trademark License Agreement, to send notices of termination to each
Franchisee (substantially in the form heretofore delivered by GRMC to Buyer)
notifying each Franchisee that such franchise will be terminated effective as of
the date the Trademarks are transferred and assigned to Buyer.

                    Buyer agrees that such notices of termination shall not be
construed to be a breach of any obligation owed Buyer under this Agreement or
elsewhere. Buyer further understands and agrees that in any legal proceeding
which may arise from such notices, Texaco, GOC and GRMC will be bound to abide
by any judgment or order in such legal proceeding and Buyer agrees that
compliance with such judgment or order shall not be construed to be a breach of
any obligation owed Buyer under this Agreement or elsewhere.

                    (f) Employees. It is understood and agreed that Texaco, GOC
and GRMC shall not transfer any employees to Buyer and Buyer shall, pursuant to
this Agreement, assume no liabilities or obligations therefor, including,
without limitation, no liabilities or obligations with respect to wages,
pensions, insurance, vacation, severance or termination pay, withholding or
unemployment or other taxes, collective bargaining agreements between Texaco or
any member of the GOC Group and any bargaining unit or union representing
employees of Texaco or any member of the GOC Group or other employee benefit
plans or arrangements. Texaco, GOC and GRMC will use reasonable efforts to
assist Buyer in the event that Buyer elects to hire any personnel who previously

44

--------------------------------------------------------------------------------



were employed by any of the members of the GOC Group. It is further understood
and agreed that the currently existing arrangements with respect to the loan of
GRMC’s personnel to Buyer will continue until the Closing Date, provided that
Buyer continues to reimburse GRMC in the manner previously agreed upon.

                    (g) Antitrust Compliance. Each of GOC, GRMC and Buyer agrees
to use, and if required, Texaco shall cause GOC and GRMC to use, its best
efforts to comply as promptly as practicable with all statutes administered by,
and the rules and regulations of, the FTC and the United States Department of
Justice in connection with the transaction contemplated by this Agreement,
including complying as promptly as practicable with any requests for
information. Without limiting the foregoing, Buyer and Texaco agree to use their
respective best efforts to have Buyer approved by the FTC as the purchaser of
the Operation under the Consent Decree.

                    (h) Negotiations With Third Parties. The parties have
incurred and will incur by the nature of the negotiations and investigations
regarding this Agreement and the Memorandum of Agreement substantial expenses
with respect to the subject matter of this Agreement. Accordingly, Texaco, GOC
and GRMC represent and warrant to Buyer that they have ceased, and agree that
they will not commence, negotiating with other third parties for the sale of any
or all of the Operation. Texaco, GOC and GRMC further agree not to solicit any
inquiries or proposals from, or to negotiate with,

45

--------------------------------------------------------------------------------



or provide any information to, any other person, firm or corporation relating to
the sale of any or all of the Operation.

                    (i) Use of Trademark. Texaco, GOC and GRMC consent to the
use of the Trademarks as provided in the Trademark License Agreement. Texaco,
GOC and GRMC also consent to the use by Buyer, and by one or more corporations
or unincorporated divisions which may be organized by Buyer, and agree to
cooperate with Buyer in obtaining the use, of one or more corporate, divisional
or partnership names containing the word “GETTY” to the extent permitted by
Paragraph 18 of the Trademark License Agreement. Further, Texaco, GOC and GRMC
agree not to use the Trademarks in any petroleum marketing or refining
operations in the jurisdictions enumerated in Paragraph 1 of the Trademark
License Agreement, including, without limitation, in the Delaware Refinery,
except such use as is allowed by Section 9(e) herein.

                    (j) Conduct of Buyer’s Business. Buyer agrees that, from the
date hereof up to and including the Closing Date, Buyer will not merge,
consolidate, reorganize, liquidate or dissolve or enter into any agreement with
respect thereto.

                    (k) Notice of Material Adverse Change in Buyer’s Business.
Buyer will notify Texaco of any event (other than changes in general economic
conditions or changes generally affecting the petroleum industry) from and after
the date

46

--------------------------------------------------------------------------------



hereof up to and including the Closing Date, which, in Buyer’s good faith and
reasonable judgment, materially adversely affects the business of Buyer and its
subsidiaries, taken as a whole.

                    (l) Notice of Material Adverse Change in the Operation.
Texaco, GOC and GRMC will each notify Buyer of any event (other than changes in
general economic conditions or changes generally affecting the petroleum
industry) from and after the date hereof up to and including the Closing Date,
which, in their good faith and reasonable judgment, materially adversely affects
the business of the Operation.

                    (m) Powers of Attorney. At or prior to the Closing, all
powers of attorney relating to the Operation shall be revoked by their terms or
Texaco, GOC or GRMC shall revoke them or cause them to be revoked.

                    (n) Removal of Excluded Assets. Buyer agrees that GRMC shall
have 90 days after the Closing Date to remove any of the excluded assets listed
on Exhibit E from the Properties. Such removals shall be done only upon
reasonable advance notice to Buyer and during normal business hours. Texaco
agrees to indemnify Buyer pursuant to Section 13(b) herein for any damages
caused by GRMC or its agents by or during such removals. In the event that such
excluded assets are not removed during such ninety (90) day period, such
excluded assets will thereafter become the property of Buyer without any
adjustment to the final purchase price under this Agreement.

47

--------------------------------------------------------------------------------



                    (o) No Franchise Created; Mutual Cancellation Agreement. The
parties further understand and agree that none of them has any intention or
desire to create any franchise relationship between Texaco, GOC or GRMC and
Buyer that is subject to the provisions of the PMPA or any similar state or
local government law, regulation or ordinance by virtue of entering into this
Agreement, the Trademark License Agreement, the Supply Agreement, or any other
agreement among the parties; provided, however, that nothing herein shall
terminate, amend, affect or alter the existing agreements between Texaco and
Leemilts Petroleum, Inc. The foregoing sentence is not intended by the parties
hereto to affect any rights of Franchisees under PMPA or any similar state or
local government law, rule or regulation. The parties further understand and
agree that the transfer of the Trademarks to Buyer pursuant to Paragraph 17 of
the Trademark License Agreement will be, and it is their intention to construe
it as, an event which would make termination of any franchise or franchise
relationship between the parties reasonable if it were ever determined by a
court of competent jurisdiction that such relationship arose.

                    In furtherance of the foregoing, the parties agree that not
more than 12 days and not less than 8 days prior to the transfer of the
Trademarks pursuant to Paragraph 17 of the Trademark License Agreement, the
parties and the Realty Company shall enter into a mutual cancellation of any and
all franchise and/or franchise relationship rights among the

48

--------------------------------------------------------------------------------



parties and the Realty Company. The effective date of such mutual cancellation
shall be the date on which the Trademarks are transferred and assigned to Buyer
pursuant to Paragraph 17 of the Trademark License Agreement. The mutual
cancellation agreement shall be substantially in the form of Exhibit O hereto
(the “Mutual Cancellation Agreement”).

                    (p) Maintenance Support. Provided that Buyer is not in
default under this Agreement or any of the Related Agreements, GRMC agrees that
it will pay Buyer amounts up to and including $560,000 per year for each of the
first three years after the Closing Date in maintenance support for the service
stations and distribution terminals (including all related equipment)
transferred to Buyer under this Agreement. Such maintenance support shall be
paid promptly by GRMC against third-party vendor invoices for work actually
performed, materials or supplies used or equipment repaired or installed at such
service stations and distribution terminals (including all related equipment).

                    (q) Financial Information. From and after the date hereof
and until such time as the Subordinated Note shall have been paid in full, Buyer
will provide Texaco with copies of all (i) reports and other financial
information filed by it after the date hereof with the Securities and Exchange
Commission pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended, and (ii) (x) unaudited financial statements of the Realty Company
within 45 days after the end of each fiscal quarter of the Realty Company

49

--------------------------------------------------------------------------------



and (y) audited (by Coopers & Lybrand or other nationally recognized firm of
independent certified public accountants) financial statements of the Realty
Company within 90 days after the end of each fiscal year of the Realty Company.

                    10. Conditions to Obligations of Buyer. The obligation of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, or the waiver by Buyer, on or prior to the Closing
Date, of the following conditions:

                    (a) Antitrust Compliance. Buyer shall have been approved by
the FTC as the purchaser of the Operation under the Consent Decree. No
preliminary or permanent injunction, court order, order issued by or consent
decree entered into with the FTC, or other regulatory restraint shall be in
effect which prevents Texaco, any member of the GOC Group or Buyer from
performing any of its obligations hereunder and, after reasonably diligent
efforts to remove same, remains in effect at the Closing Date, as it may be
extended pursuant to Section 8 herein.

                    (b) Approvals and Consents. Except as set forth in Exhibit L
hereto, Texaco, GOC and GRMC shall have obtained all requisite approvals and
consents from governmental or regulatory bodies or agencies or pursuant to
leases, mortgages, contracts, agreements, permits or licenses for the transfer
of the Assets to Buyer in the manner contemplated by this Agreement.

50

--------------------------------------------------------------------------------



                    (c) Trademarks. Buyer shall be satisfied that there are no
material limitations on Buyer’s ability to use the Trademarks after the Closing
in the manner contemplated by the Trademark License Agreement in the
jurisdictions enumerated therein.

                    (d) PMPA Compliance. Buyer shall be satisfied that the
parties have complied with the PMPA and any other similar state or local
government law, regulation or ordinance pertaining to service stations.

                    (e) Representations and Warranties True at the Closing Date.
The representations and warranties of Texaco, GOC and GRMC contained in this
Agreement shall be deemed to have been made again on and as of the Closing Date
and shall then be true and correct in all material respects, and on the Closing
Date, each of Texaco, GOC and GRMC shall have delivered to Buyer a certificate
to such effect signed by the Vice Chairman of the Board and by the principal
financial officer in the case of Texaco, and by the President or any Vice
President and the principal financial officer in the case of GOC and GRMC.

                    (f) Performance by Texaco, GOC and GRMC. Each of the
obligations of Texaco, GOC and GRMC to be performed by them on or before the
Closing Date, pursuant to the terms of this Agreement, shall have been duly
performed by the Closing Date and, on the Closing Date, each of Texaco, GOC and
GRMC shall have delivered to Buyer a certificate to such effect signed by the
Vice Chairman of the Board and by the

51

--------------------------------------------------------------------------------



principal financial officer in the case of Texaco, and by the President or any
Vice President and the principal financial officer in the case of GOC and GRMC.

                    (g) Authority. All action required to be taken by, or on the
part of, Texaco or any member of the GOC Group to authorize the execution,
delivery and performance of this Agreement, the Related Agreements, the
Operative Documents, the Confidentiality Agreement and the Memorandum of
Agreement and the consummation of the transaction contemplated hereby and
thereby shall have been duly and velidly taken by the Boards of Directors (or
Executive Committees) of Texaco and the members of the GOC Group, as
appropriate.

                    (h) Opinion of Texaco’s Counsel. There shall have been
delivered to Buyer an opinion of Arthur G. Taylor, Esq., a General Attorney of
Texaco, dated the Closing Date and addressed to Buyer, to the effect that:

 

 

 

               (i) Texaco, GOC and GRMC are each corporations duly organized,
validly existing and in good standing under the laws of the State of Delaware
and have corporate power to carry on the business of the Operation as it is then
being conducted (including the power to own or lease the Assets);

 

 

 

               (ii) Texaco and each member of the GOC Group, as appropriate,
have full corporate power and authority to enter into this Agreement, the
Related Agreements, the Operative Documents, the Confidentiality Agreement and
the Memorandum of Agreement and to carry out their respective obligations
thereunder; the execution, delivery and performance of this Agreement, the
Related Agreements, the Operative Documents, the Confidentiality Agreement and
the Memorandum of Agreement by Texaco and by each member of the GOC Group, as
appropriate, including without limitation the sale, conveyance, assignment,
transfer and delivery of the Assets as provided herein and therein, have been
duly authorized and approved by all

52

--------------------------------------------------------------------------------



 

 

 

requisite corporate action of Texaco and of each member of the GOC Group, as
appropriate, and, this Agreement, the Related Agreements (other than the Mutual
Cancellation Agreement), the Operative Documents, the Confidentiality Agreement
and the Memorandum of Agreement have been duly executed and delivered by Texaco
and by each member of the GOC Group, as appropriate, pursuant to such
authorization and constitute valid and binding obligations of Texaco and of each
member of the GOC Group, as appropriate, enforceable in accordance with their
respective terms;

 

 

 

          (iii) Neither the execution and delivery of this Agreement, the
Related Agreements, the Operative Documents, the Confidentiality Agreement or
the Memorandum of Agreement nor the consummation of the transactions
contemplated hereby or thereby nor compliance by Texaco or any member of the GOC
Group with any of the provisions hereof or thereof will (x) violate or conflict
with, or result in a breach of any provisions of the Certificate of
Incorporation or By-laws of Texaco or any member of the GOC Group, (y) to the
best of such counsel’s knowledge, violate, conflict with, result in a breach of
any provisions of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of, any lien, security interest, charge or encumbrance upon any of the
Assets under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, agreement or other instrument or
obligation of which such counsel has knowledges to which Texaco or any member of
the GOC Group is a party, or by which Texaco or any member of the GOC Group or
any of the Assets may be bound or affected, except for any such conflict, breach
or default heretofore disclosed in writing by Texaco to Buyer as to which
requisite waivers or consents (specifying such waivers or consents) shall have
been obtained by Texaco or any member of the GOC Group by the Closing Date, or
(z) violate any order, writ, injunction or decree, of which such counsel has
knowledge, or any statute, rule or regulation applicable to Texaco or any member
of the GOC Group, the Operation or any of the Assets;

 

 

 

          (iv) To the best of such counsel’s knowledge, the Assets are free and
clear of any and all liens and encumbrances except as otherwise disclosed in
Exhibit L hereto;

53

--------------------------------------------------------------------------------



 

 

 

          (v) Except as otherwise disclosed in Exhibit M hereto, such counsel
does not know of any litigation, proceeding, labor dispute (other than routine
grievance procedures) arbitration or governmental investigation pending or
threatened against Texaco or any member of the GOC Group with respect to the
business of, or otherwise relating to, the Operation, or the Assets, or the
transaction contemplated by this Agreement, or Operation personnel in reference
to actions taken by them in such capacities or of any legal impediment to the
operation of the Properties and business of the Operation in the ordinary
course;

 

 

 

          (vi) The Deeds, Bills of Sale and other instruments of conveyance and
transfer referred to in Section 4 herein are valid in accordance with their
terms and effectively vest in Buyer or the Realty Company good title in and to
the Assets, free and clear of all liens, claims and security interests
whatsoever, except as disclosed in Exhibit L hereto (assuming that Buyer or the
Realty Company has no actual knowledge of any adverse claims to the Assets and
that Buyer or the Realty Company is duly authorized and empowered to accept
title to the Assets);

 

 

 

          (vii) The merger provided for in the Merger Agreement has been
completed; and

 

 

 

          (viii) No consent, approval, permission or other authorization of or
by, or designation, declaration, filing, registration or qualification with any
Federal or state court, administrative agency or other governmental authority is
required on the part of Texaco or any member of the GOC Group in connection with
the execution and delivery by Texaco GOC or GRMC of this Agreement, the Related
Agreements, the Operative Documents, the Confidentiality Agreement and the
Memorandum of Agreement or the consummation of the transactions contemplated
hereby and thereby.

                    The opinion of Texaco’s counsel may (x) rely on the opinion
of GOC’s counsel as to matters involving GOC or any member of the GOC Group, (y)
be given subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforceability of creditors’
rights generally, and (z) be limited to the extent

54

--------------------------------------------------------------------------------



that enforcement may be affected by the availability of equitable remedies or
the applicability of principles of equity. In addition, any matters as to which
Texaco’s counsel is required to state an opinion based on his knowledge shall be
made after due inquiry of the legal staff of Texaco and of the legal staff of
each member of the GOC Group.

                    (i) Litigation. No claim, action, suit, investigation or
other proceeding shall be pending or threatened before any court or governmental
agency challenging the purchase of the Assets by Buyer or which may in the
reasonable judgment of Buyer otherwise affect Buyer, the Assets or the Operation
in a manner which is materially adverse.

                    (j) No Material Adverse Changes or New Facts. There shall
not, in Buyer’s judgment, have been since December 31, 1983 any development
which materially adversely affects, or is reasonably likely to materially
adversely affect, the Assets or the Operation (other than changes in general
economic conditions or changes generally affecting the petroleum industry).
Neither shall Buyer have discovered any fact which in its judgment materially
and adversely affects the Operation or the Properties taken as a whole and not
disclosed to it pursuant to this Agreement.

                    (k) Assets. GRMC or GOC shall have title to all of the
Assets, free and clear of all claims, liens, security interests, charges and
encumbrances except as set forth in Exhibit L hereto. The Deeds, Bills of Sale
and other instruments of conveyance and transfer referred to in Section

55

--------------------------------------------------------------------------------



4 herein shall have been duly and validly executed and delivered and shall
effectively vest in Buyer or the Realty Company, as the case may be, title to
all of the Assets free and clear of any lien, security interest or encumbrance,
except as set forth in Exhibit L hereto.

                    (1) Forms of Documents. Buyer shall have approved the forms
of the Operative Documents, the Subordinated Note and the Security Instruments,
which approval shall not be unreasonably withheld.

                    11. Conditions to Obligations of Texaco, GOC and GRMC. The
obligations of Texaco, GOC and GRMC to consummate the transaction contemplated
hereby shall be subject to the fulfillment, or the waiver by Texaco, GOC and
GRMC on or prior to the Closing Date, of the following conditions:

                    (a) Antitrust Compliance. No preliminary or permanent
injunction, court order, order issued by or consent decree entered into with the
FTC, or other regulatory restraint shall be in effect which prevents Texaco, any
member of the GOC Group or Buyer from performing any of its obligations
hereunder and, after reasonably diligent efforts to remove same, remains in
effect at the Closing Date, as it may be extended pursuant to Section 8 herein.

                    (b) Representations and Warranties True at the Closing Date.
The representations and warranties of Buyer contained in this Agreement shall be
deemed to have been made again at and as of the Closing Date and shall then be
true and correct in all material respects, and on the Clos-

56

--------------------------------------------------------------------------------



ing Date, Buyer shall hava delivered to Texaco a certificate to such effect,
signed by its President and by its Chief Financial Officer.

                    (c) Buyer’s Performance. The Realty Company shall have
executed the acknowledgment on the last page of this Agreement; and Buyer or the
Realty Company, as the case may be, shall on the Closing Date pay to GRMC the
purchase price for the Assets as provided in Section 2 herein and shall assume
all of the obligations to be assumed by it pursuant to Section 3 herein.

                     (d) Authority. All action required to be taken by, or on
the part of, Buyer or the Realty Company to authorize the execution, delivery
and performance of this Agreement, the Related Agreements, Buyer’s Documents,
the Confidentiality Agreement and the Memorandum of Agreement by it, and the
consummation of the transaction contemplated hereby and thereby shall have been
duly and validly taken by the Board of Directors of Buyer or the general
partners of the Realty Company.

                     (e) Opinion of Buyer’s Counsel. There shall have been
delivered to Texaco an opinion of Buyer’s counsel, Messrs. Dewey, Ballantine,
Bushby, Palmer & Wood, dated the Closing Date and addressed to Texaco, GOC and
GRMC, to the effect that:

 

 

 

               (i) Buyer is a corporation duly organized and existing and in
good standing under the laws of the State of Delaware;

57

--------------------------------------------------------------------------------



 

 

 

                (ii) The Realty Company is a limited partnership duly organized
and validly existing under the laws of the State of New York;

 

 

 

                (iii) Buyer and the Realty Company each has, as necessary, full
power and authority to enter into this Agreement, the Related Agreements,
Buyer’s Documents, the Confidentiality Agreement and the Memorandum of Agreement
and to carry out their obligations thereunder; all requisite corporate action
has been taken by the Board of Directors of Buyer and by the general partners of
the Realty Company, as the case may be, to authorize the execution, delivery and
performance of this Agreement, the Related Agreements, Buyer’s Documents, the
Confidentiality Agreement and the Memorandum of Agreement by Buyer or the Realty
Company, as the case may be, and, this Agreement, the Related Agreements (other
than the Mutual Cancellation Agreement), Buyer’s Documents, the Confidentiality
Agreement and the Memorandum of Agreement have been executed and delivered by
Buyer or the Realty Company, as the case may be, pursuant to such authorization
and constitute the valid and binding obligation of Buyer or the Realty Company,
as the case may be, enforceable in accordance with their respective terms;

 

 

 

                (iv) Neither the execution and delivery of this Agreement, the
Related Agreements, Buyer’s Documents, the Confidentiality Agreement and the
Memorandum of Agreement nor the consummation of the transactions contemplated
hereby and thereby nor compliance by Buyer or the Realty Company with any of the
provisions hereof or thereof will (x) violate, or conflict with, or will result
in a breach of any provisions of the Certificate of Incorporation or By-laws of
Buyer or, if applicable, the Partnership Agreement of the Realty Company, (y) to
the best of such counsel’s knowledge, violate, conflict with, result in a breach
of any provisions of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
Collateral under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license agreement or other instrument or
obligation known to such counsel by which any of the Collateral may be bound or
affected, except for such conflict, breach or default disclosed in writing by
Buyer to

58

--------------------------------------------------------------------------------



 

 

 

Texaco as to which requisite waivers or consents (specifying such waivers or
consents) shall have been obtained by the Closing Date, or (z) violate any
order, writ, injunction or decree, of which such counsel has knowledge, or any
statute, rule or regulation applicable to, or affecting, any of the Collateral;

 

 

 

                (v) The Security Instruments create a valid and continuing lien
and security interest in the Collateral in favor of GRMC, subject to no other
lien, security interest or adverse claim except as described in the Second
Mortgages and Deeds of Trust; and

 

 

 

                (vi) No consent, approval, permission or other authorization of
or by, or designation, declaration, filing, registration or qualification with
any Federal or state court, administrative agency or other governmental
authority is required on the part of Buyer or, as applicable, the Realty Company
in connection with the execution and delivery of this Agreement, the Related
Agreements, Buyer’s Documents, the Confidentiality Agreement or the Memorandum
of Agreement by the Buyer or the consummation of the transactions contemplated
hereby and thereby.

                    The opinion of Buyer’s counsel may (y) be given subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforceability of creditors’ rights generally, and (z) be
limited to the extent that enforcement may be affected by the availability of
equitable remedies or the applicability of principles of equity.

                     (f) Forms of Documents. Texaco and GRMC shall have approved
the forms of the Operative Documents, the Subordinated Note, the Security
Instruments and the PT Leases, which approval shall not be unreasonably
withheld.

                    12. Bulk Sales Act. The parties hereby waive compliance with
the provisions of any applicable bulk sales

59

--------------------------------------------------------------------------------



laws, including Article 6 of the Uniform Commercial Code. Texaco, GOC and GRMC,
jointly and severally, agree to indemnify and hold harmless Buyer and the Realty
Company from and against any and all losses, claims, demands, damages, costs and
expenses (including reasonable attorneys’ fees) of every kind, nature, or
description, arising out of or resulting from any failure to comply with any
applicable bulk sales law. Buyer shall give Texaco notice of any such claim for
indemnification in accordance with Section 13(e) herein.

                    13. Nature and Survival of Representations; Indemnification;
etc.

                     (a) Nature and Survival of Covenants, Representations and
Warranties. All statements contained in any Schedule or Exhibit hereto or in any
certificate or instrument of conveyance delivered by or on behalf of Texaco, GOC
and GRMC pursuant to this Agreement or in connection with the transaction
contemplated hereby, except for covenants, shall be deemed representations and
warranties by Texaco, GOC and GRMC hereunder. All covenants, representations and
warranties of Texaco, GOC and GRMC made in this Agreement shall survive the
Closing Date, notwithstanding any investigation at any time made by or on behalf
of Buyer, except that all representations and warranties will terminate two
years after the Closing Date.

                    All statements contained in any Schedule or Exhibit hereto
or in any certificate or instrument of conveyance delivered by or on behalf of
Buyer pursuant to this Agreement or in connection with the transaction
contemplated

60

--------------------------------------------------------------------------------



hereby, except for covenants, shall be deemed representations and warranties by
Buyer hereunder. All covenants, representations and warranties of Buyer made in
this Agreement shall survive the Closing Date, notwithstanding any investigation
at any time made by or on behalf of Texaco, GOC and GRMC, except that all
representations and warranties will terminate two years after the Closing Date.

                     (b) Agreement by Texaco, GOC and GRMC to Indemnify. In
addition to indemnifying Buyer and the Realty Company in accordance with
Sections 9(n) or 12 herein, Texaco, GOC and GRMC, jointly and severally, agree,
as part of the consideration for the transaction which is the subject of this
Agreement, to indemnify and hold harmless Buyer and the Realty Company from and
against any and all claims, demands or causes of action and any liability, cost,
expense (including but not limited to reasonable attorney’s fees and expenses
incurred in defense of Buyer and the Realty Company), damage or loss which may
be asserted by Buyer and the Realty Company or any other party or parties, on
account of acts or omissions on the part of Texaco or any member of the GOC
Group in respect of the Operation on or prior to the Closing Date, including,
without limitation, (x) any loss due to any breach of a representation, warranty
or covenant hereunder, (y) any loss on account of personal injury or death or
property damage caused by or arising out of any event or occurrence happening on
or prior to the Closing Date at the Operation, and (z) any loss resulting from
any event, occurrence, condition or state of repair at the Oper-

61

--------------------------------------------------------------------------------



ation which came into existence before the Closing Date, resulting from, but not
limited to, the personal property, fixtures, equipment, underground storage
tanks and connecting piping whether above or below ground, or any use thereof;
provided, that Buyer and the Realty Company shall not be indemnified by Texaco,
GOC or GRMC with respect to any claims asserted against Buyer and the Realty
Company or by Buyer and the Realty Company against Texaco, GOC or GRMC more than
one year after the Closing Date regarding leaks or seepage from underground
tanks or connecting piping whether above or below ground. Notwithstanding the
indemnification by Texaco, GOC and GRMC set forth in the preceding sentence with
respect to damage caused by underground storage tanks or connecting piping,
whether above or below ground, Buyer agrees that it will be responsible for the
repair or replacement of all equipment purchased pursuant to this Agreement,
including without limitation underground storage tanks and connecting piping,
whether above or below ground, which require repair or replacement after the
Closing. Buyer agrees that it will not assert any claims (other than claims for
indemnification hereunder) or causes of action against Texaco or the GOC Group
for leaking tanks or piping or underground leaks, unless Texaco fails to abide
by and perform the foregoing indemnification. It is understood and agreed that
the foregoing indemnification shall include any claims or proceedings asserted
by the U.S. Environmental Protection Agency where the contamination of gasoline
(or allegation

62

--------------------------------------------------------------------------------



thereof) was caused by Texaco’s, GOC’s or GRMC’s acts or omissions.

                    Texaco, GOC and GRMC, jointly and severally, also agree to
indemnify and hold harmless Buyer and the Realty Company with respect to costs,
expenses (including, but not limited to, reasonable attorney’s fees and expenses
incurred in defense of Buyer and the Realty Company), judgments, assessments and
other losses incurred by Buyer and the Realty Company as a result of
non-compliance (or alleged non-compliance) by Texaco or any member of the GOC
Group in respect of the Operation prior to the Closing with PMPA or other
similar state or local government law, regulation or ordinance pertaining to
service stations; provided, however, that when such alleged non-compliance is a
result of the transaction which is the subject of this Agreement, the Buyer and
the Realty Company shall be indemnified pursuant to Sections 13(d) or (f)
herein.

                    (c) Buyer’s Agreement to Indemnify. Buyer agrees, as a part
of the consideration for the transaction which is the subject of this Agreement,
to indemnify and hold harmless Texaco, GOC and GRMC from and against any and all
claims, demands or causes of action and any liability, cost, expense (including
but not limited to reasonable attorney’s fees and expenses incurred in defense
of Texaco, GOC and GRMC), damage or loss which may be asserted by Texaco, GOC or
GRMC or any other party or parties, on account of Buyer’s or the Realty
Company’s acts or omissions

63

--------------------------------------------------------------------------------



in respect of the Operation (including, without limitation, acts or omissions of
Franchisees who use the Trademarks through Buyer) after the Closing Date,
including, without limitation, (x) any loss due to any breach of a
representation, warranty or covenant hereunder, (y) any loss on account of
personal injury or death or property damage caused by or arising out of any
event or occurrence happening after the Closing Date at the Operation, and (z)
any loss resulting from any event, occurrence, condition or state of repair at
the Operation which came into existence after the Closing Date resulting from,
but not limited to, the personal property, fixtures, equipment, underground
storage tanks and connecting piping, whether above or below ground, or any use
thereof. It is understood and agreed that the foregoing indemnification shall
include any claims or proceedings asserted by the U.S. Environmental Protection
Agency where the contamination of gasoline (or allegation thereof) was caused by
Buyer or the Realty Company’s acts or omissions.

                    Buyer also agrees to indemnify and hold harmless Texaco, GOC
and GRMC with respect to costs, expenses (including, but not limited to,
reasonable attorney’s fees and expenses incurred in defense of Texaco, GOC and
GRMC), judgments, assessments and other losses incurred by Texaco, GOC or GRMC
as a result of acts or omissions resulting in non-compliance (or alleged
non-compliance) by the Buyer or the Realty Company in respect of the Operation
after the Closing Date (other than as a result of the transaction

64

--------------------------------------------------------------------------------



which is the subject of this Agreement) with PMPA or other similar state or
loca1 government law, regulation or ordinance pertaining to service stations.
For purposes of this paragraph “acts or omissions” shall be deemed to also
include “termination or “non-renewal” (and allegations thereof) as such terms
are used in PMPA, but shall not be deemed to include any situation where Buyer
or the Realty Company has offered to renew a “franchise” (as such term is used
in PMPA) in the manner prescribed by PMPA. Further, Buyer and the Realty Company
agree that in the event that their acts or omissions are determined by a court
of competent jurisdiction to be the event which resulted in the “termination” or
“non-renewal,” the foregoing indemnification will apply notwithstanding the fact
that it was also alleged that the transaction which is the subject of this
Agreement also constituted a violation of PMPA, unless a court of competent
jurisdiction shall determine that the transaction which is the subject of this
Agreement also constituted a violation of PMPA, in which event Buyer and Texaco
(or GRMC, as the case may be) shall share equally in the aforesaid costs,
expenses, judgments, assessments and other losses.

                    (d) Indemnity Relating to the Transaction which is the
Subject of this Agreement. Texaco, GOC and GRMC, jointly and severally, also
agree to indemnify and hold harmless Buyer and the Realty Company with respect
to their costs, expenses (excluding attorney’s fees and expenses

65

--------------------------------------------------------------------------------



incurred in defense of Buyer and the Realty Company which shall be borne by
Buyer and the Realty Company), judgments, assessments and other losses incurred
by Buyer and the Realty Company as a result of non-compliance (or alleged
non-compliance) by Texaco or any member of the GOC Group as a result of the
transaction which is the subject of this Agreement with PMPA or other similar
state or local government law, regulation or ordinance pertaining to
Franchisees. Notwithstanding the foregoing, Buyer agrees that it shall be liable
for 10% of the judgments, assessments, settlements and other losses enumerated
in the preceding sentence (whether arising out of individual actions hereunder
or class actions as set forth in Section 13(f) herein), but such liability shall
not exceed in the aggregate $1 million; provided, however, that the attorneys’
fees and expenses of Buyer and the Realty Company in connection therewith shall
not be included in such $1 million. The parties agree that the foregoing
indemnification applies only to claims or causes of action asserted by third
parties against Buyer or the Realty Company and that Texaco, GOC and GRMC shall
not be responsible to Buyer or the Realty Company for the consequences of any
injunctive relief therefrom, including, without limitation, any order or
requirement that Buyer or the Realty Company divest itself of any of the assets
acquired hereunder, except as and to the extent provided in Section 2(d) herein.
Buyer agrees, on behalf of itself and the Realty Company, that it will not
assert any claims (other

66

--------------------------------------------------------------------------------



than claims for indemnification hereunder) or causes of action against Texaco or
the GOC Group for violation of PMPA or other similar state or local government
law, regulation or ordinance pertaining to service stations arising out of the
transaction which is the subject of this Agreement, unless Texaco fails to
comply with Section 2(d) herein or fails to abide by or comply with the
foregoing indemnification.

                    (e) Defense; Notice of Claims. Except as provided in
Sections 13(d) or (f) herein, each party shall retain its own counsel and defend
itself, subject to being reimbursed by the indemnifying party for reasonable
attorneys’ fees and expenses pursuant to this Section 13. The indemnified party
agrees to give the indemnifying party thirty (30) days written notice of any
action, suit, proceeding or discovery of fact upon which the indemnified party
intends to base a claim for indemnification (“Claim”) under Sections 9(n) or 12
or subsections (b), (c) and (d) of this Section 13. Failure by the indemnified
party to notify the indemnifying party shall relieve the indemnifying party from
any liability under this Agreement to the indemnified party with respect to such
a Claim. Except as provided in Sections 13(d) or (f) herein, the indemnifying
party shall have the right to participate jointly with the indemnified party in
the indemnified party’s defense of any claim, demand, lawsuit or other
proceeding in connection with which indemnification is claimed hereunder. With
respect to any

67

--------------------------------------------------------------------------------



issue involved in such claim, demand, lawsuit or other proceeding as to which
the indemnifying party shall have acknowledged in writing the obligation to
indemnify the indemnified party hereunder, the indemnifying party shall have the
sole right to settle or otherwise dispose of such claim, demand, lawsuit or
other proceeding on such terms as the indemnifying party, in its sole
discretion, shall deem appropriate. In addition, the parties agree to cooperate
in any defense or settlement and to give each other full access to all
information relevant thereto.

                    (f) PMPA Class Action. Texaco, GOC and GRMC shall, jointly
and severally, assume the defense of any cause of action brought by any one or
more Franchisees alleging a class action asserting violations of, or rights
under, PMPA or other similar state or local government law, regulation or
ordinance pertaining to service stations. Buyer and the Realty Company shall
have the right to participate in such defense, but they shall bear the costs
(including attorneys’ fees and expenses) of their participation and such costs
shall not be included in the $1 million referred to in Section 13(d) herein.
Texaco, GOC and GRMC, as the indemnifying parties, shall have all of the rights
set forth in the penultimate sentence of Section 13(e) herein.

                    (g) Liability Threshold and Right of Set-Off.
Notwithstanding anything to the contrary set forth in this Agreement, neither
Texaco, GOC or GRMC, nor Buyer or the

68

--------------------------------------------------------------------------------



Realty Company shall be liable under Section 12 or Subsections (b), (c) and (d)
of this Section 13 as a result of any acts or omissions (other than
non-compliance with PMPA or other similar state or local government law,
regulation or ordinance pertaining to service stations) in respect of the
Operation or as a result of the transaction which is the subject of this
Agreement except to the extent that the liabilities, costs, expenses (including
but not limited to the reasonable attorneys’ fees and expenses incurred in
defense of the other party or parties) damages, losses, judgments or assessments
incurred by the other party or parties as a result of such acts or omissions
shall exceed in the aggregate $100,000.

                    The obligation of any party to indemnify another party under
Section 12 or Subsections (b), (c) and (d) of this Section 13 is subject to the
indemnifying party’s right to deduct and withhold, by way of set-off, from the
payment of any money due the indemnified party, the amount of money by which the
indemnified party is in default of payment to the indemnifying party under this
Agreement or any one or more of the Related Agreements; provided, however, that
both the claim for and the amount of payment are undisputed between the parties.

                    (h) Standard of Materiality. For purposes of the
representations and warranties of Texaco, GOC and GRMC made in this Agreement,
transactions or events shall be deemed to be material with respect to the
business of the Operation or

69

--------------------------------------------------------------------------------



the Assets, taken as a whole, if Buyer or the Realty Company would have a claim
for indemnity under Sections 12 or 13 herein (without giving effect to the
threshold limitation of Section 13(g) herein) with respect to transactions or
events which exceed $10,000 individually or $100,000 in the aggregate.

                    14. Related Agreements. At the Closing, the appropriate
parties will enter into the Trademark License Agreement, the Supply Agreement
and the Delaware City Handling Agreement and, if required, the ECRA Agreement as
set forth below.

                    (a) Trademark License Agreement. At the Closing, Texaco, GOC
and Buyer shall enter into a Trademark License Agreement substantially in the
form of Exhibit P hereto (the “Trademark License Agreement”) in respect of the
Trademarks, including, without limitation, the trade name and trademark “Getty”
or any variation thereof or combination of words therewith and as otherwise
described in the Trademark License Agreement.

                    (b) Supply Agreement and Delaware City Handling Agreement.
At the Closing, Buyer and Texaco shall enter into a Product Supply Agreement
substantially in the form of Exhibit Q hereto (the “Supply Agreement”) and
related Delaware City Handling Agreement substantially in the form of Exhibit R
hereto (the “Delaware City Handling Agreement”) pursuant to which Texaco agrees
that for a period of three years after the Closing, it will sell to Buyer, at
Buyer’s

70

--------------------------------------------------------------------------------



option, up to (i) 22 million barrels per annum of Buyer’s requirements for
gasoline products for the Operation, and (ii) 11 million barrels per annum of
Buyer’s requirements for middle distillate petroleum products for the Operation.

                    It is understood and agreed that the prices (and other terms
and conditions) to be paid by Buyer for petroleum products to be sold by Texaco
under the Supply Agreement for three years were negotiated as part of the total
consideration to be paid by Buyer for the Assets to be transferred to Buyer
pursuant to this Agreement and that Texaco would not offer such petroleum
product prices (and other terms and conditions) for such a lengthy period of
time except in the context of the transaction which is the subject of this
Agreement. It is also understood and agreed that Texaco’s supply obligation to
Buyer under this Agreement and under the Supply Agreement is only for the
aforesaid three year term. If Buyer has not obtained alternative sources of
supply after the aforesaid three year term of the Supply Agreement, Texaco shall
have no obligation to provide petroleum products to Buyer at any price after the
expiration of the aforesaid three year term. Buyer agrees to waive, and does
hereby waive, any claim that it may have to have petroleum products supplied to
it after the aforesaid three year term. Buyer further understands and agrees
that if, for any reason, Texaco should at any time enter into negotiations to
supply Buyer after the expiration of the Supply Agreement, Buyer shall not
assert any right to a

71

--------------------------------------------------------------------------------



price calculated in the manner set forth in the Supply Agreement. The parties
agree that this paragraph is not intended to, and does not, apply to any supply
arrangements between Texaco and Leemilts Petroleum, Inc.

                    In furtherance of the foregoing, Buyer covenants with
Texaco, GOC and GRMC that Buyer will not bring an action in any court or claim
before any regulatory agency asserting any rights against Texaco, GOC or GRMC to
purchase petroleum products from Texaco, GOC or GRMC after the expiration of the
aforesaid three year period.

                    (c) ECRA Agreement. At the Closing, Texaco, GRMC, Buyer and
the Realty Company will, if required by the provisions of Section 8(c) hereof,
enter into an Agreement regarding the clean-up of the Newark Terminal in
compliance with ECRA (the “ECRA Agreement”).

                    15. Terminaling Arrangements. Texaco agrees that, in
addition to the arrangements provided for in the Delaware City Handling
Agreement, for a period of three years after the Closing it will provide to
Buyer at Texaco’s distribution terminals throughput and storage facilities for
use by the Operation at then prevailing charges and in mutually agreeable
reasonable quantities. Exchange arrangements and in-plant purchase agreements
will be entered into on terms as may be mutually agreed upon by the parties. It
is understood and agreed that, notwithstanding the foregoing, Texaco has the
absolute right in its sole discretion to terminate or reduce the scope of
operations at any of its

72

--------------------------------------------------------------------------------



distribution terminals; provided, however, that Buyer shall have the right to
use of any of Texaco’s other distribution terminals for the throughput and
storage facilities previously made available to Buyer at any such terminal where
there is available capacity. Texaco further agrees to cause GRMC to perform all
of its obligations under the Delaware City Handling Agreement.

                    16. Specific Performance; Payment of Certain Expenses; Sales
and Use Taxes. (a) Each of the parties agree that any actual or threatened
breach of any of the covenants or agreements contained in this Agreement shall
entitle the other party to apply to any court of competent jurisdiction to
enjoin such breach or otherwise enforce the obligations of the defaulting party
hereunder. If Texaco, GOC or GRMC are unable to close the transaction due to the
circumstances set forth in Section 11(a) herein by the Closing Date (as it may
be extended), Texaco, GOC and GRMC agree to reimburse Buyer for its expenses in
connection with the transaction which is the subject matter of this Agreement,
including without limitation the Memorandum of Agreement, this Agreement and the
Related Agreements up to $250,000.

                    (b) Except in accordance with Section 4(a) herein and
subsection (a) of this Section 16, each party will be liable for its own costs
and expenses incurred in connection with the negotiation, preparation, execution
or performance of the transaction which is the subject matter of this Agreement,
including without limitation the Memorandum of

73

--------------------------------------------------------------------------------



Agreement, this Agreement and the Related Agreements (including without
limitation, any and all legal, accounting and other professional fees and
expenses), irrespective of whether the transaction closes. However, GRMC, on the
one hand, and Buyer, on the other hand, shall each be liable for one-half of all
applicable sales and use taxes resulting from the consummation of this
transaction.

                    17. Waiver. Any of the terms or conditions of this Agreement
may be waived at any time and from time to time in writing by the party entitled
to the benefits thereof without affecting any other terms or conditions of this
Agreement.

                    18. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given, if delivered in person, telegraphed, or mailed by certified or
registered mail, postage prepaid to the following:

 

 

 

 

Texaco, GOC

 

     and GRMC:

 

 

 

Texaco Inc.

 

 

2000 Westchester Avenue

 

 

White Plains, New York 10650

 

 

 

 

 

Attention: Senior Vice President and General Counsel

 

 

 

 

with a copy to:

 

 

 

Texaco Inc.
1111 Rusk Avenue
Houston, Texas 77002

 

 

 

 

 

Attention: President-Texaco USA

74

--------------------------------------------------------------------------------



 

 

 

 

Buyer or the Realty Company:

 

 

 

 

 

Power Test Corp.
175 Sunnyside Blvd.
Plainview, New York 11803

 

 

 

 

 

Attention: President

 

 

with a copy to:

 

 

 

Dewey, Ballantine, Bushby, Palmer & wood

 

 

140 Broadway
New York, New York 10005

 

 

 

 

 

Attention: Philip E. Coviello, Esq.

or to such other person at such other address as the party to be notified shall
have furnished to the other party in writing. All notices, requests, demands and
other communications shall be effective upon receipt.

                    19. Entire Agreement; Amendment. This Agreement and the
attached Exhibits and Schedules, which are specifically made a part of this
Agreement, set forth the entire agreement and understanding of the parties in
respect of the transaction contemplated hereby and supersede all prior
agreements, arrangements and understandings relating to the subject matter
hereof, including the Memorandum of Agreement; provided, however, that the
provisions of Paragraph 23 of the Memorandum of Agreement respecting
confidentiality and the Confidentiality Agreement shall survive the signing of
this Asset Purchase Agreement. No representation, promise, inducement or
statement of intention has been made by the parties which is not embodied in
this Agreement, the Schedules or Exhibits hereto, or the written statements,
certificates or other documents delivered pursuant hereto,

75

--------------------------------------------------------------------------------



and none of the parties shall be bound by or liable for any alleged
representation, promise, inducement or statement of intention not so set forth.
This Agreement may be amended or modified only by a written instrument executed
by Texaco, GOC, GRMC and Buyer or by their successors and permitted assigns.

                    20. General. This Agreement and the transaction contemplated
herein: (a) shall be construed and enforced in accordance with the laws of the
State of New York, without regard to the conflict of laws rules thereof; (b)
shall inure to the benefit of and be binding upon Texaco, GOC, GRMC and Buyer
and their respective successors and permitted assigns, nothing in this
Agreement, expressed or implied, being intended to confer upon any other person
(other than the Realty Company as provided in Section 21 herein) any rights or
remedies hereunder; (c) may not be assigned by any party hereto without the
written consent of the other parties hereto, provided that nothing in this
clause (c) shall be deemed to limit Buyer’s right to have the Realty Company
perform its obligations or exercise its rights hereunder in the manner and to
the extent permitted by Section 9(c) herein; and provided further, that GRMC or
GOC may assign its rights and obligations hereunder to Texaco; and (d) may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument. The
Section and other headings contained in this Agreement are for reference pur-

76

--------------------------------------------------------------------------------



poses only and shall not affect in any way the meaning or interpretation of this
Agreement.

                    21. Third Party Beneficiary. The parties understand and
agree that the Realty Company is a third party beneficiary of this Agreement and
the Related Agreements; but only to the extent expressly so provided in this
Agreement and the Related Agreements; provided, however, that it is understood
and agreed that any provisions in this Agreement or the Related Agreements, or
any agreement or waiver entered into by Buyer after the date hereof, which by
its terms affects or limits the Realty Company’s rights shall be deemed
effective on the Realty Company and its successors and assigns.

                    IN WITNESS WHEREOF, the parties hereto have duly executed
this Agreement the day and year first above written.

 

 

 

 

 

 

 

 

TEXACO INC.

 

 

 

 

 

 

 

By

   /s/

J. W. Kinnear

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

Vice Chairman

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

/s/ Carl B. Davidson

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

          Secretary

 

 

 

 

 

 

 

 

 

GETTY OIL COMPANY

 

 

 

 

 

 

 

By

   /s/

William C. Weitzel Jr.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

and General Counsel

77

--------------------------------------------------------------------------------



 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

/s/   Carl B. Davidson

 

 

 

--------------------------------------------------------------------------------

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

GETTY REFINING AND MARKETING COMPANY

 

 

 

 

 

 

 

By

/s/

P. I. Bijur

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:    Vice President

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

/s/   Carl B. Davidson

 

 

 

--------------------------------------------------------------------------------

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

POWER TEST CORP.

 

 

 

 

 

 

By

/s/

Leo Liebowitz

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

Title:    President

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

/s/   M. Cooper

 

 

 

--------------------------------------------------------------------------------

 

 

 

      Asst. Secretary

 

 

 

78

--------------------------------------------------------------------------------



          Power Test Realty Company Limited Partnership hereby acknowledges that
it has been provided with a copy of the aforesaid Asset Purchase Agreement and
the Related Agreements and that it is executing this acknowledgement solely for
the purposes of its agreement with Section 21 of the Asset Purchase Agreement.
Power Test Realty Company Limited Partnership further agrees to enter into the
Mutual Cancellation Agreement as set forth in Section 9(o) of the Asset Purchase
Agreement.

 

 

 

 

POWER TEST REALTY COMPANY LIMITED PARTNERSHIP,
a New York limited partnership

 

 

 

By:

CLS GENERAL PARTNERSHIP CORP.,
as General Partner


 

 

 

 

By

     /s/ Leo Liebowitz

 

 

--------------------------------------------------------------------------------

 

 

          Leo Liebowitz, President

79

--------------------------------------------------------------------------------